Exhibit 10.1

 

Confidential

  

June 15, 2017

 

 

 

MEDA PHARMA SARL

 

- and -

 

IMMUNE PHARMACEUTICALS, INC.

 

 

ASSET PURCHASE AGREEMENT

 

Concerning Ceplene and Certain Related Assets

 

Project Ceplene APA (Execution Version)

Page 1 of 70

Confidential

  

Contents

 

Clause   Page       1. Interpretation 5       2. Sale and Purchase of the Assets
14       3. Purchase Price 14       4. VAT 16       5. Completion 16       6.
Accelerated Payment of the Purchase Price 16       7. Termination 17       8.
Seller Warranties 18       9. Buyer Warranties 19       10. Limitations on
Seller’s Liability 19       11. Business Responsibility 19       12 Transfer and
Termination of Contracts 20       13. Receivables 21       14. Transmission of
the Dossier, Treatment of MAs and Orphan Drug Designation 21       15.
Transitional Services Agreement 21       16. Access to Information 21       17.
Data protection 22       18. Covenants of the Parties 23       19.
Confidentiality 23       20. Announcements 25       21. Assignment 25       22.
Notices 26       23. Guarantee 28       24. Further Assurance 29

 

Project Ceplene APA (Execution Version)

Page 2 of 70

Confidential

 



25. Costs 29       26. Interest on Late Payment 29       27. Variation 30      
28. Waiver 30       29. Rights and Remedies Are Cumulative 30       30.
Counterparts 30       31. Effect of Completion 30       32. Entire Agreement 30
      33. Invalidity 31       34. Debarment 31       35. Anti-Corruption
Undertaking 31       36. Third party rights 31       37. Governing law and
Jurisdiction and service of process 32

 

Schedule 1 » Territory 35     Schedule 2 » Trademarks Patents and Domain Names
36     Schedule 3 » Regulatory Applications and Approvals 40     Schedule 4 »
Contracts 43     Schedule 5 » Completion Obligations 47     Schedule 6 » Seller
Warranties 48     Schedule 7 » Buyer Warranties 52     Schedule 8 » Limitations
on Sellers Liability 53     Schedule 9 » Transfer of Dossier, MAs and Orphan
Drug Designation 57     Schedule 10 » Earn Out Payments 59     Schedule 11 »
Agreed Announcement 63     Schedule 12 » IP Assignments 66     Schedule 13 »
Form of Assignment Notice 67     Schedule 14 » Transitional Services Agreement
68



Project Ceplene APA (Execution Version)

Page 3 of 70

Confidential

 



Schedule 15 » Termination Deed 69     Schedule 16 » Completion Date Inventory
Estimate 70

 

Project Ceplene APA (Execution Version)

Page 4 of 70

Confidential

 

asset purchase agreement

 

This Asset Purchase Agreement (this “Agreement”) is made on June 14, 2017 (the
“Execution Date”) by and between Meda Pharma SARL, a company incorporated under
the laws of Luxembourg (RC Luxembourg B157784) having its head office and
registered address at 43 Avenue John Fitzgerald Kennedy, L-1855 Luxembourg,
Grand-Duchy of Luxembourg (the “Seller”); and Immune Pharmaceuticals, Inc., a
company incorporated under the laws of Delaware, USA, whose principal place of
business is at 12 East 49th Street, 11th Floor, New York, NY 10017, USA (the
“Buyer”).

 

The Seller and the Buyer are also referred to herein collectively as the
“Parties”, and each as a “Party”.

 

Whereas,the Asset Sellers are the owners of Assets relating to Ceplene in the
Territory;

 

Whereas,the Seller has agreed to sell for itself and as agent for the relevant
Asset Sellers the Assets to the Buyer and the Buyer has agreed to purchase the
Assets on the terms and conditions of this Agreement;

 

Whereas,the Buyer has agreed to enter into a guarantee in certain circumstances
as set out in this Agreement;

 

Now, Therefore, in consideration of the mutual covenants and undertakings set
forth herein, it is hereby agreed as follows:

 

1.Interpretation

 

1.1In this Agreement:

 

1.1.1“Affiliate” or “Affiliates” means, with respect to any party, any entity,
directly or indirectly, controlling, controlled by or under common control with
such party, for only so long as such control exists. For purposes of this
definition, “control” means (i) in the case of an entity that is a corporate
entity, direct or indirect ownership of more than fifty percent (50%) of the
stock or shares having the right to vote (or such lesser percentage which is the
maximum allowed to be owned by a foreign corporation in a particular
jurisdiction) for the election of directors of such entity, or (ii) in the case
of a person or an entity that is not a corporate entity, the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management or policies of such entity, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling”, “controlled
by” or “under common control” shall have the meanings correlative to the
foregoing;

 

1.1.2“Agreed Announcement” means the announcement in agreed form between the
Seller and the Buyer as set out in Schedule 11;

 

1.1.3“Applicable Laws” means all laws, ordinances, rules and regulations
applicable to the development, manufacture, placing on the market of the Product
and the obligations of the Seller or the Buyer, as the context requires under
this Agreement, including, without limitation, (i) all applicable federal, state
and local laws and regulations; (ii) the U.S. Federal Food, Drug and Cosmetic
Act; (iii) the EU Commission Directive 2001/83/EC of 6 November 2001 (as
amended) on the Community Code Relating to Medicinal Products for Human Use, as
well as national laws of European Member States implementing such aforementioned
Community Code; (iv) cGMPs; and (v) any other requirements by any other Health
Authority, government or governmental agency;

 

Project Ceplene APA (Execution Version)

Page 5 of 70

Confidential



 

1.1.4“Asset Purchase Agreement” means both:

 

(a)the asset purchase agreement entered into between (1) EpiCept, (2) Maxim
Pharmaceuticals, Inc. and (3) the Seller dated 18 June 2012 relating to the
purchase of the Purchased Assets (as defined in the Asset Purchase Agreement);
and

 

(b)the asset purchase agreement entered into between (1) EpiCept, (2) EpiCept
GmbH and (3) the Meda AB dated 18 June 2012 relating to the purchase of the
Purchased Assets (as defined in the Asset Purchase Agreement);

 

1.1.5“Asset Seller” means the members of the Seller Group that own any of the
Assets immediately prior to Completion, or for the purposes of the Seller
Warranties, the members of the Seller Group that own any of the Assets as at
Completion;

 

1.1.6“Assets” means the assets, rights, and license rights of the Business held
by the Seller Group Companies, including the Business Intellectual Property, the
Goodwill, the Documentation, the Domain Names, the Meda Know-How and the Meda
Improvements;

 

1.1.7“Assignment Notice” means the form of notice to be sent to the third
parties who are parties to the Contracts as set out in Schedule 13;

 

1.1.8“Business” means the business of the respective Asset Sellers as carried on
by those Asset Sellers on the date of this Agreement, comprising or relating to
the development, manufacture, distribution, marketing and/or commercialisation
of Ceplene and / or the Product in the Territory;

 

1.1.9“Business Day” means any day which is not a Saturday, a Sunday or a bank or
public holiday in England, Luxembourg or Sweden;

 

1.1.10“Business Information” means all of the information relating to customers
and suppliers including price lists, in each case to the extent that such
information relates to the Business and/or Assets, together with all documents
material to the Business Intellectual Property and all documented Know-How which
is material to the Business and/or the Assets, including any related regulatory
files and/or regulatory information, but excluding the Retained Information;

 

1.1.11“Business Intellectual Property” means the Intellectual Property
concerning the Product and/or the Business which is owned by an Asset Seller,
and which is used and/or exploited or intended to be used or exploited by or on
behalf of an Asset Seller in or in connection with the Product and / or the
Business (including the Registered Intellectual Property);

 

1.1.12“Business Obligations” means all the obligations and Liabilities that
relate to or arise in respect of or are connected to the Business or the Assets
or use or ownership of the Assets or acts or omission in relation thereto,
whether derived from contract, law or otherwise, and arising after Completion
and “Business Obligation” means any of them;

 

1.1.13“Buyer’s Confidential Information” means information in any form
exclusively relating to the Business, (including future plans and business
development), but does not include information which:

 

Project Ceplene APA (Execution Version)

Page 6 of 70

Confidential



 

(a)is publicly known at the Completion Date or which subsequently becomes
publicly known (other than in either case as a result of a breach of the
provisions of the Confidentiality Agreement, Clause ‎19 (Confidentiality) of
this Agreement or a Transaction Document by a Seller Group Company). A
compilation of otherwise public information in a form not publicly known is to
be regarded as not publicly known;

 

(b)the Seller can show was made known to it after the Completion Date by a
person unconnected with a Buyer Group Company who was entitled to do so (and not
in breach of an obligation of confidence) and who did not impose an obligation
of confidence or restricted use; or

 

(c)the Seller or an Asset Seller has retained or acquired exclusive rights in
under a Transaction Document;

 

1.1.14“Buyer Group” means the group of corporate Affiliates comprising the
Buyer, any person which is from time to time a subsidiary undertaking of the
Buyer, a parent undertaking of the Buyer, any other subsidiary undertaking of
Buyer’s parent undertaking, and the respective Affiliates of any of the
aforesaid;

 

1.1.15“Buyer Group Company” means any entity included in the Buyer Group;

 

1.1.16“Buyer Warranty” means a statement set out in Schedule 7;

 

1.1.17“Ceplene” means any chemical composition comprising or containing
histamine dihydrochloride (2-(3H-imidazol-4-yl) ethylnamine dihydrochloride);

 

1.1.18“Ceplene Trademarks” means the Ceplene trademarks that are identified in
Schedule 2, Part 1;

 

1.1.19“Claim” means a claim arising under or in respect of a Transaction
Document;

 

1.1.20“cGMP” means the Good Manufacturing Practices as set out in Directive
2003/94/EC, together with the guidance for interpretation of the principles and
guidelines of good manufacturing practices for medicinal products for human use;

 

1.1.21“Completion” means the Completion of the sale and purchase of the Business
and Assets in accordance with this Agreement;

 

1.1.22“Completion Date” means the date of this Agreement;

 

1.1.23“Confidentiality Agreement” means the agreement dated 2 February 2016
between the Buyer and the Seller in which, amongst other things, the Buyer has
agreed to keep confidential certain information relating to the Business and the
Seller;

 

1.1.24“Contracts” means those contracts in Schedule 4;

 

1.1.25“Consent” means consent, waiver, authorisation, appeal or notice;

 

1.1.26“Cooperation Agreement” means the agreement dated 18 June 2012 between
(1) EpiCept, (2) EpiCept GMBH and (3) Meda AB;

 

Project Ceplene APA (Execution Version)

Page 7 of 70

Confidential



 

1.1.27“Customer Data” means all personal data (as defined in the Data Protection
Directive) of patients and any other individuals which is transferred to the
Buyer under the terms of this Agreement;

 

1.1.28“Data Stick” means the data stick containing the Disclosure Bundle
documents;

 

1.1.29“Default Notice” has the meaning given to it in Clause ‎6.1.1;

 

1.1.30“Delayed Purchase Price” has the meaning given to it in Clause ‎6.1.1;

 

1.1.31“Disclosure Bundle” means the documents listed at Appendix 1 to the
Disclosure Letter;

 

1.1.32“Disclosure Letter” means the letter described as such, from the Seller to
the Buyer dated the Completion Date;

 

1.1.33“Documentation” means: (i) all Regulatory Documentation; and (ii) the
Dossier and all material documents, records and files (including, without
limitation, all computer readable material) reflecting or incorporating the
same, to the extent, in respect of the Business, that the same relates to the
Product in the Territory;

 

1.1.34“Domain Names” means the internet domain names set out in Schedule 2, Part
3;

 

1.1.35“Dossier” means in respect of the Product, the registration file required
to obtain, support and maintain the respective Marketing Authorisation in the
relevant Territory (comprising modules 1 to 5 according to the Volume 2B of the
Notice to Applicants, Medicinal products for human use, or any formats
equivalent thereto in any other relevant jurisdiction) and any variations,
notifications or renewal documentation;

 

1.1.36“Due Amount” the amount (if any) due for payment by the Sellers (or any of
them) to the Buyer in respect of a Claim that has been Resolved;

 

1.1.37“Effective Time” means 00:01 a.m. (GMT) on the Completion Date;

 

1.1.38“Encumbrance” means a charge, debenture, mortgage, pledge, lien, security
interest, title retention, assignment, restriction, right of first refusal,
option, right of pre-emption or other third party right or interest of any kind,
whether granted for the purpose of security or not;

 

1.1.39“EpiCept” means EpiCept Corporation, a corporation organised under the
laws of the State of Delaware, USA having its principal offices at 777 Old Saw
Mill River Road, Tarytown, New York, 10591 USA;

 

1.1.40“EpiCept Supply Agreement” means the supply agreement dated 29 March 2010
between EpiCept and Meda AB in respect of the Business for the manufacture and
supply of the Finished Product (as defined in the EpiCept Supply Agreement);

 

1.1.41“Fixed Consideration” means $5,000,000;

 

1.1.42“Fixed Payment Date” has the meaning given in Clause ‎3.3.1;

 

1.1.43“Goodwill” means all of the goodwill associated with the Business;

 

1.1.44“Governmental Authority” means any government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
or any other authority, agency, department, board, commission or instrumentality
of any jurisdiction, and any court, tribunal or arbitrator(s) of competent
jurisdiction;

 

Project Ceplene APA (Execution Version)

Page 8 of 70

Confidential



 

1.1.45“Government Official” means any officer or employee of a government or any
department, agency, or instrumentality thereof, or of a public international
organization, or any person acting in an official capacity for or on behalf of
any such government or department, agency, or instrumentality, or for or on
behalf of any such public international organisation;

 

1.1.46“Health Authority” means a public authority or government agency
responsible for exercising autonomous authority in respect of medicines for
human use in a regulatory or supervisory capacity in any jurisdiction;

 

1.1.47“Information” shall mean tangible and intangible data, techniques,
processes, technology, practices, trade secret, inventions (whether patentable
or not), methods, knowledge, Know-How, skill, experience, test data and results
(including, without limitation, pharmacological, toxicological and clinical test
data and results), analytical and quality control data, results, descriptions
and compositions of matter;

 

1.1.48“Intellectual Property” means all intellectual property rights in any part
of the world including:

 

(a)patents, utility models, rights in inventions, registered and unregistered
trade and service marks, supplementary protection certificates rights in
business and trade names and get-up, rights in domain names, registered designs,
unregistered rights in designs, copyrights and neighbouring rights, database
rights, rights in Know-How, and, in each case, rights of a similar or
corresponding character; and

 

(b)all applications and rights to apply for the protection of any of the rights
referred to in paragraph (a) above;

 

1.1.49“Inventory” means all Product, consisting of any raw materials, works in
progress, goods consigned by an Asset Seller, finished goods, packaging,
supplies and labels (including any of the foregoing held for the benefit of the
Business in the possession of third party manufacturers, suppliers, dealers,
distributors or others in transit) held anywhere in the world for resale or
license by the Business in the Territory or incorporated into or consumed in
connection with such goods and materials;

 

1.1.50“Inventory Value” means the amount allocated for the value of Inventory
for the Business;

 

1.1.51“IP Arrangement” means each licence, permission, consent, undertaking,
settlement, agreement, restriction and arrangement relating to the Business
Intellectual Property or relevant to its use or exploitation in, or in
connection with, the Business;

 

1.1.52“IP Assignments” means the deeds of assignment conveying the Ceplene
Trademarks and the Meda Patents to the Buyer as set out in Schedule 12;

 

1.1.53“Know-How” means trade secrets, confidential information, know-how,
technical or commercial knowledge and manufacturing or business processes,
methods and procedures;

 

Project Ceplene APA (Execution Version)

Page 9 of 70

Confidential



 

1.1.54“Liabilities” means any and all debts, liabilities, guarantees,
assurances, commitments, costs, expenses and obligations, whether accrued or not
accrued, fixed, known or unknown, absolute or contingent, asserted or
unasserted, matured or unmatured, liquidated or unliquidated, due or to become
due, or determined or determinable, whenever or however arising (including
whether arising out of any contract or tort, other Applicable Law or related to
taxes payable by a person);

 

1.1.55“Losses” means all losses, damages costs (including properly and
reasonably incurred legal costs and expenses), charges, expenses, actions,
proceedings, claims, interest, fines, penalties, awards, judgments, settlements
and demands whether or not reasonably foreseeable or avoidable;

 

1.1.56“Marketing Authorisation” or “MA” means the approval, registration,
license or authorisation issued by the competent Health Authority for the
purpose of permitting the placing on the market and marketing of a Product in a
specific territory after evaluation for safety, efficacy and quality, being
Marketing Authorisation No. EU/1/08/477/001;

 

1.1.57“Meda AB” means a Solna Municipality company organised and existing under
the laws of Sweden, registered at the Swedish Companies Registration Office
under number 556529-4773 having its principal offices at Box 906, SE-170 09,
Solna, Sweden;

 

1.1.58“Meda Improvements” means any and all developments, inventions
discoveries, information and/or data relating to the Meda Patents, the Products
or the Meda Know-How developed or acquired by the Seller or any of its
Affiliates;

 

1.1.59“Meda Know-How” means all Information owned by the Seller, or any of its
Affiliates and/or any Asset Seller that is necessary and/or useful for the
registration, regulatory approval, development, manufacturing, promotion,
marketing, sale and/or distribution of the Product in the Territory;

 

1.1.60“Meda Patents” means the patents set out in Schedule 2 Part 2 and any
patents owned by the Seller or any of its Affiliates and/or any Asset Seller
that, in the absence of a licence thereunder, would be infringed by the
development, use, sale, offer for sale or import of the Product in the
Territory;

 

1.1.61“Member State” means a member state of the European Union;

 

1.1.62“Orphan Drug Designation” means the designation by a competent authority
of the Product for diagnosis, prevention or treatment of life-threatening or
very serious conditions that are rare and affect not more than 5 in 10,000
persons in the European Union (EU), being the Orphan Drug Designation No.
EU/3/05/272;

 

1.1.63“Overdue Period” has the meaning given to it in Clause ‎6.2.2;

 

1.1.64“Payment Date” means a Fixed Payment Date or the date that an Earn Out
Payment is due in accordance with Schedule 10;

 

1.1.65“Preferred Guarantor” means Cytovia Inc., a company incorporated under the
laws of Delaware (reg. no. 2844245), whose principal place of business is at 430
East 29th Street, Suite 940, New York, NY 10016;

 

1.1.66“Product” means a pharmaceutical product that is or contains Ceplene and
line and label extensions thereof, including, without limitation, all
composition, formulation, routes of administration and other Meda Improvements
made or acquired by the Seller or its Affiliates and/or any Asset Seller;

 

Project Ceplene APA (Execution Version)

Page 10 of 70

Confidential



 

1.1.67“Purchase Price” means the purchase price for the Assets to be paid in
accordance with Clause ‎3.3;

 

1.1.68“Receivables” means all debts (including, in addition, VAT if applicable)
due and payable to a Seller Group Company in respect of the Business up to and
including the Completion Date;

 

1.1.69“Registered Intellectual Property” means the Meda Patents and the Ceplene
Trademarks;

 

1.1.70“Regulatory Documentation” means any and all existing regulatory
applications and approvals concerning the Products in the Territory, including
MAs, as detailed in Schedule 3 on a country-by-country basis, and all material
documents, records and files (including all computer readable material) relating
to their filing, prosecution, issuance, renewal, maintenance, enforcement and/or
defense, and all material correspondence with the Health Authorities in this
regard;

 

1.1.71“Resolved” has the meaning given to it in Clause ‎3.6.1;

 

1.1.72“Retained Information” means copies of the Dossier and the Documentation
and all Tax, accounting, financial and other records of a Seller Group Company
which relate to the Business and which a Seller Group Company is required by law
to retain after Completion;

 

1.1.73“Sale” an arm’s length sale of the Product to a third party who is not an
Affiliate of the Buyer;

 

1.1.74“Saleable Inventory” means all packaged Product;

 

1.1.75“Seller Confidential Information” means information in any form relating
to the property, rights and assets of the Business which does not come within
the definition of Assets (including future plans and business development), but
does not include information which:

 

(a)is publicly known at the Completion Date or which subsequently becomes
publicly known (other than in either case as a result of a breach of the
provisions of the Confidentiality Agreement, Clause ‎19 (Confidentiality) of
this Agreement or a Transaction Document by a Buyer Group Company). A
compilation of otherwise public information in a form not publicly known is to
be regarded as not publicly known;

 

(b)the Buyer can show was made known to it after the Completion Date by a person
unconnected with a Seller’s Group Company who was entitled to do so (and not in
breach of an obligation of confidence) and who did not impose an obligation of
confidence or restricted use; or

 

(c)the Buyer has retained or acquired exclusive rights in under a Transaction
Document;

 

1.1.76“Seller Group” means the group of corporate Affiliates comprising the
Seller, any person which is from time to time a subsidiary undertaking of the
Seller, a parent undertaking of the Seller, any other subsidiary undertaking of
Seller’s parent undertaking, and the respective Affiliates of any of the
aforesaid;

 

Project Ceplene APA (Execution Version)

Page 11 of 70

Confidential

 

1.1.77“Seller Group Company” means any entity included in the Seller Group;

 

1.1.78“Seller Solicitors” means Hogan Lovells International LLP of Atlantic
House, Holborn Viaduct, London, EC1A 2FG;

 

1.1.79“Seller Warranty” means any of the warranties of the Seller set forth in
Schedule 6;

 

1.1.80“Service Charges” has the same meaning as in the Transitional Services
Agreement;

 

1.1.81“Tax” means all forms of tax, levy, impost, contribution, duty, liability
and charge in the nature of taxation and all related withholdings or deductions
of any nature whether of the United Kingdom or elsewhere and all related fines,
penalties, charges, costs and interest;

 

1.1.82“Tax Authority” means a taxing or other governmental (local or central),
state or municipal authority (whether within or outside the United Kingdom)
competent to impose a liability for or to collect Tax;

 

1.1.83“Termination Agreement” means that certain agreement in the form attached
hereto as Schedule 15, to be entered into and a duly executed copy thereof
delivered to Buyer on the date of this Agreement, to terminate the EpiCept
Supply Agreement and the Cooperation Agreement and to bar any parties to the
Asset Purchase Agreement from bringing any claims under such agreement from the
Completion Date and waiving all claims they may have in respect of the period
prior to the Completion Date;

 

1.1.84“Territory” means those countries listed in Schedule 1;

 

1.1.85“Transaction” means a transaction that:

 

(a)relates to or is entered into in connection with the sale by the Seller and
the purchase by the Buyer of the Assets in respect of the Business; and

 

(b)is contemplated in a Transaction Document;

 

1.1.86“Transaction Document” means:

 

(a)this Agreement;

 

(b)the Disclosure Letter;

 

(c)the Termination Agreement; and

 

(d)the Transitional Services Agreement;

 

1.1.87“Transitional Services Agreement” means the transitional services
agreement of even date herewith between Meda AB (Solna) and the Preferred
Guarantor in respect of the Business for the provision of certain distribution
services, in the form attached hereto as Schedule 14;

 

1.1.88“Transfer Date” has the meaning ascribed to such term in Clause ‎18.1;

 

1.1.89“Transfer Period” means the period commencing on the Completion Date and
ending upon the first to occur of (a) termination of this Agreement; or
(b) completion of the exhaustive transfer of all Assets to the Buyer.

 

Project Ceplene APA (Execution Version)

Page 12 of 70

Confidential

  

1.1.90“VAT” means value added tax or equivalent tax in any other jurisdiction;

 

1.1.91“Warranty” means a Seller Warranty or a Buyer Warranty; and

 

1.1.92“Written Plan” has the meaning given to it in Clause ‎6.1.2.

 

1.2In this Agreement:

 

1.2.1a reference to a Clause, Paragraph or Schedule is, unless stated otherwise,
a reference to a clause or paragraph of, or schedule to, this Agreement;

 

1.2.2a reference in a schedule to a paragraph is, unless otherwise stated, a
reference to a paragraph in that schedule or, where that schedule is split into
parts, a reference to a paragraph in that part of that schedule;

 

1.2.3a reference to any statute or statutory provision is a reference to that
statute or statutory provision as re-enacted, re-numbered, amended or extended
before the Completion Date and includes reference to any subordinate legislation
(as re-enacted, amended or extended) made under it before the Completion Date;

 

1.2.4a reference to a “person” includes any individual, company, corporation,
firm, partnership, joint venture, association, state, state agency, institution
or trust (whether or not having a separate legal personality);

 

1.2.5a reference to a document being in the “agreed form” is a reference to a
document in the form and terms approved and, for the purposes of identification
only, initialed, by or on behalf of each party on or before the date of this
Agreement with any alterations that are agreed in writing by or on behalf of
each party at any time before Completion;

 

1.2.6a reference to one gender is a reference to all or any genders;

 

1.2.7a reference to a person’s “Group” is, unless otherwise stated, a reference
to that person, its subsidiary undertakings, its parent undertakings and any
other subsidiary undertakings of its parent undertakings;

 

1.2.8a reference to “including” or “includes” does not limit the scope of the
meaning of the words preceding it;

 

1.2.9the expressions “subsidiary undertaking” and “parent undertaking” have the
meanings given to them by the Companies Act 2006; and

 

1.2.10the expression “connected” with reference to a person or group of persons
has the meaning given to it in sections 1122 and 1123 of the UK Corporation Tax
Act 2010.

 

1.3In this Agreement, a reference in relation to any Intellectual Property, to
“use” includes any act which would constitute an infringement if done without
the permission of the owner of the Intellectual Property.

 

1.4The Schedules form part of this Agreement and a reference to “this Agreement”
includes its Schedules.

 

1.5The headings in this Agreement do not affect its interpretation.

 

Project Ceplene APA (Execution Version)

Page 13 of 70

Confidential

 

2.Sale and purchase of the Assets

 

2.1Agreement to sell and buy

 

2.1.1Subject to the terms and conditions of this Agreement, on the Completion
Date, the Seller shall procure that each Asset Seller shall sell, transfer,
assign and convey and deliver to the Buyer, and the Buyer shall purchase and
acquire from each Asset Seller (or assume in the case of the Business
Obligations), all of such Asset Seller’s right, title and interest as of the
Completion Date in the Assets, and all rights to develop, manufacture and
market, sell and commercialise the Product in the Territory, in order for the
Buyer to: (i) apply for, use, vary and/or maintain MA(s) for the Product in the
Territory; and (ii) develop, manufacture, market, sell and commercialise the
Product in the Territory.

 

2.1.2The Assets being sold pursuant to Clause ‎2.1.1 will be sold free from all
Encumbrances other than:

 

(a)in the case of the Inventory only, any title transfer or retention of title
provision relating to the purchase of that Inventory that is usual in the normal
course of the Business; and

 

(b)the Business Obligations

 

2.1.3The Buyer agrees and acknowledges that it is purchasing and acquiring only
the Assets for the Territory and that the Buyer has no interest in or right to
any other assets, properties, rights or interests of the Seller, any Asset
Seller or any Seller Group Company.

 

2.1.4Subject to the terms and conditions of this Agreement, after Completion and
with effect from the Effective Time, the Buyer will assume and agrees to pay,
perform, be responsible for and discharge all Liabilities: (i) arising after the
Effective Time under Contracts assigned to the Buyer in connection with the sale
of the Assets; (ii) with respect to Taxes imposed in connection with, or arising
out of or relating to, the Business and the Business Obligations after the
Effective Time; and (iii) of any kind and nature arising out of or relating to
the use of ownership of the Assets from and after the Effective Time.

 

2.2Throughout the Transfer Period, the Seller shall act diligently to complete
the transfer of all Assets to the Buyer, and to such end shall execute all such
documents as may reasonably be required in order to transfer regulatory files,
approvals letter, and the like.

 

3.Purchase Price

 

3.1Consideration

 

Subject to Clause 3.5, the consideration for the purchase of the Assets shall be
the Purchase Price which shall consist of the Fixed Consideration and the
Earn-Out Consideration.

 

3.2Allocation of Purchase Price

 

The Seller shall be exclusively responsible for any and all allocations of the
Purchase Price to the Asset Sellers.

 

Project Ceplene APA (Execution Version)

Page 14 of 70

Confidential



 

3.3Payment method

 

3.3.1Subject to the Buyer’s right to set-off in accordance with clause ‎3.6, the
Buyer shall pay the Purchase Price as follows:

 

(a)the Fixed Consideration shall be paid to the Seller in accordance with clause
‎3.3.2 as follows (each date for payment under this Section ‎3.3.1(a) being a
“Fixed Payment Date”):

 

(i)$1,500,000 on the earlier of:

 

(1)the successful transfer of all of the MAs for the product to the Buyer; or

 

(2)the date which is six months after the Completion Date;

 

(the “First Initial Consideration”)

 

(ii)$1,500,000 on the first anniversary of the Completion Date;

 

(iii)$1,000,000 on the second anniversary of the Completion Date; and

 

(iv)$1,000,000 on the third anniversary of the Completion Date; and

 

(b)each Earn Out Payment shall be paid (if at all) in accordance with the
provisions of Schedule 10.

 

3.3.2On each Fixed Payment Date, the Buyer must pay the Purchase Price to the
Seller for the sale of the Business and associated Assets (as determined by
Clause 3.3.1) by wire transfer of funds for same day value into the Seller’s
bank account (as notified by the Seller to the Buyer prior to such Fixed Payment
Date).

 

3.4Payment of Inventory

 

In addition to the Purchase Price payable to the Seller, the Buyer shall further
be required to pay to the Seller the Inventory Value in respect of the Assets
held in Inventory as at the Transfer Date (with Schedule 16 including an
estimate of the Inventory Value as at the Completion Date) within 30 days of
receiving an invoice for such amount from such Asset Seller.

 

3.5Amounts Paid by the Seller Deemed a Reduction in the Purchase Price

 

A payment made by the Seller to the Buyer under an indemnity contained in this
Agreement, in respect of a Claim, or under Clause ‎12 will be treated as having
reduced the Purchase Price by the amount of the payment but will not reduce the
Purchase Price to below zero. This Clause does not limit the amount that the
Buyer may claim under this Agreement.

 

3.6Set Off

 

3.6.1In this agreement, a Claim shall be deemed to be “Resolved” if it has been:

 

(a)agreed in writing between the Buyer and the Seller as to both liability and
quantum;

 

(b)finally determined in accordance with Clause ‎37.3; or

 

Project Ceplene APA (Execution Version)

Page 15 of 70

Confidential

 

(c)unconditionally withdrawn by the claimant Party (the “Claimant”) in writing.

 

3.6.2If on a Payment Date, a Claim made by the Buyer has been Resolved, and a
Due Amount (or any part of it) is outstanding in respect of that claim, the
Buyer shall be entitled (at its sole discretion) to satisfy all (to the extent
possible) or part of the Sellers’ liability to pay the Due Amount by way of
set-off against the Fixed Consideration or Earn-Out Payment then payable, and to
treat its obligation to make such Earn-Out Payment or payment of Fixed
Consideration as being reduced pro tanto by the amount so set off.

 

4.VAT

 

All payments made under this Agreement will (except where otherwise specifically
stated) be exclusive of VAT, and any VAT chargeable in respect of the matters
giving rise to such payments will be added to the amount of such payments and
paid in addition to them.

 

5.Completion

 

5.1Time and Place

 

Completion will take place on the Completion Date at the offices of the Seller
Solicitors or at another location agreed in writing between the Buyer and the
Seller.

 

5.2Completion obligations

 

At Completion the Seller and the Buyer must comply with their respective
obligations set out in Schedule 5 in respect of the Business and the Assets.

 

6.Accelerated Payment of the Purchase Price

 

6.1Buyer Payment obligations

 

Subject to the Buyer’s right to set off any payment of the Purchase Price in
accordance with clause ‎3.6, on each Payment Date the Buyer must comply with its
obligations set out in this Agreement to pay the element of the Purchase Price
due on such Payment Date.

 

6.2Seller Notification

 

If the Buyer fails to comply with any of its obligations under Clause ‎6.1:

 

6.2.1the Seller may provide written notice to the Buyer confirming that such
element of the Purchase Price is due and payable (“Delayed Purchase Price”)
(“Default Notice”);

 

6.2.2following which, the Buyer will have 30 days (starting on the first
Business Day after receipt of the Default Notice (“Overdue Period”)), to pay the
Delayed Purchase Price or to provide a reasonably acceptable (in the sole
opinion of the Seller) written plan outlining the steps the Buyer intends to
take to pay the Delayed Purchase Price (“Written Plan”);

 

6.2.3If either: (i) the Buyer has not paid the Delayed Purchase Price or
delivered a Written Plan to the Buyer during the Overdue Period; or (ii) in the
sole opinion of the Seller, the Buyer is failing to adhere to the Written Plan,
then the Seller shall:

 

Project Ceplene APA (Execution Version)

Page 16 of 70

Confidential



 

(a)if the First Initial Consideration has not been paid – be permitted to
terminate this Agreement in accordance with Clause ‎7.1.1; or

 

(b)if the First Initial Consideration has been paid – be entitled to demand
immediate payment of the unpaid balance of the Fixed Consideration.

 

6.3Voluntary Acceleration

 

6.3.1If the Buyer wishes to effect a Sale prior to the lapse of the Second
Earnout Period, it may do so freely provided it first notifies Seller to such
effect and makes a one-time, accelerated payment to the Seller of either:

 

(a)if the Sale is to take place prior to the expiry of the First Earn Out
Period, then:

 

(i)the unpaid balance of the Fixed Consideration as at the date of the Sale; and

 

(ii)a further $2,000,000; or

 

(b)if the Sale is to take place following the expiry of the First Earn Out
Period but prior to the expiry of the Second Earnout Period, then:

 

(i)the unpaid balance of the Fixed Consideration, and any accrued but unpaid
Earn Out Payment in respect of the First Earn Out Period calculated in
accordance with Schedule 10, as at the date of the Sale; and

 

(ii)a further $1,000,000.

 

6.3.2Upon receipt by the Seller of payment in full under Clause ‎6.3.1(a) or
Clause ‎6.3.1(b), as applicable

 

(a)the Buyer shall be deemed to have fully discharged any and all payment
obligations under Clause 3.3 and Schedule 10 hereto; and

 

(b)the Buyer (or the Preferred Guarantor, if applicable) shall be automatically
released from any further obligations or liabilities under the guarantee in
Clause 23 with respect to the payment obligations referred to in Clause
6.3.2(a).

 

7.Termination

 

7.1.1If the Seller terminates this Agreement pursuant to Clause ‎6.2.3(a), a
Party’s further rights and obligation under this Agreement cease immediately on
termination except that:

 

(a)each Party must continue to comply with Clauses ‎19 (Confidentiality), ‎20
(Announcements), ‎25 (Notices) and ‎37 (Anti-Corruption Undertaking) and each
provision of this Agreement necessary for a Party to enforce those clauses;

 

(b)the Buyer shall transfer all of the Assets back to the Seller for nil
consideration (entering into any such agreements as required by the Seller and
where applicable on similar terms as the Transaction Documents);

 

(c)the First Initial Consideration payment will remain due and payable; and

 

Project Ceplene APA (Execution Version)

Page 17 of 70

Confidential

 

(d)all other payments to be made under this Agreement will no longer be payable.

 

(e)termination of this Agreement does not affect a Party’s right to claim for a
breach of the other Party’s obligations in relation to this Agreement if that
breach occurred; (i) before termination; or (ii) after termination to the extent
that such claim is in respect of a clause that is stated to survived termination
of this Agreement, and in each such case each Party must continue to comply with
each provision of this Agreement necessary for a Party to enforce such a right.

 

8.SellEr Warranties

 

8.1Seller Warranties Given at the Completion Date

 

The Seller warrants to the Buyer that each Seller Warranty is true and accurate
as of the Completion Date.

 

8.2Seller Warranties Are Separate Statements

 

Each Seller Warranty is a separate and independent statement and (except as
expressly provided by this Agreement) is not limited or otherwise affected by
any other Seller Warranty or by any other provision of this Agreement.

 

8.3Scope of Seller Warranties

 

The only Seller Warranties given in respect of Intellectual Property are those
set out in paragraph 6 of Schedule 6 and none of the other Seller Warranties is
or will be interpreted as being a warranty, statement or representation relating
to Intellectual Property.

 

8.4Seller Warranties Qualified by Disclosure

 

The Buyer is not entitled to claim that a fact, matter or circumstance causes a
Seller Warranty to be untrue or inaccurate, if that fact, matter or circumstance
is:

 

8.4.1fairly disclosed in or by:

 

(a)the Disclosure Letter;

 

(b)the documents that are annexed to the Disclosure Letter or are listed in the
index of documents annexed to the Disclosure Letter; or

 

(c)in any document or file on the Data Stick; or

 

8.4.2at the Completion Date, within the knowledge of any director or employee of
the Buyer or the Buyer’s Group.

 

8.5Seller’s knowledge

 

Where a Seller Warranty is qualified by the expression “so far as the Seller is
aware” or “to the best of the Seller’s knowledge” or a similar expression, the
Seller is deemed to have knowledge only of the actual knowledge at each date on
which that Seller Warranty is given of Filip Ringborg, Dagmar Gehino, Dennis
Castor, Fannie Bercez, Gabriele Endler after reasonable enquiry.

 

Project Ceplene APA (Execution Version)

Page 18 of 70

Confidential

 

9.Buyer Warranties

 

9.1Buyer Warranties Given at the Completion Date

 

The Buyer warrants to the Seller that at the Completion Date each Buyer Warranty
is true and accurate.

 

9.2Buyer Warranties are Separate Statements

 

Each Buyer Warranty is a separate and independent statement and (except as
expressly provided by this Agreement) is not limited or otherwise affected by
any other Buyer Warranty or by any other provision of this Agreement.

 

10.Limitations on Seller’s Liability

 

The provisions of Schedule 8 apply to impose certain limitations on the Sellers’
liability under this Agreement.

 

11.Business responsibility

 

11.1Responsibility for Business Obligations and Buyer’s Indemnity

 

After Completion, the Buyer must:

 

11.1.1perform (subject to Clause ‎12) and discharge each Business Obligation;

 

11.1.2indemnify the Seller against all Losses which the Seller or a Seller Group
Company incurs:

 

(a)in connection with the ownership of an Asset, or the operation of the
Business, to the extent that such Losses arise from circumstances occurring
after the Effective Time; or

 

(b)as a result of the Buyer’s performance or non-performance of an Business
Obligation to the extent that the Losses are attributable to the Buyer’s act or
omission after the Effective Time;

 

(c)as a result of reasonable costs and professional fees incurred in enforcing
its rights under this Clause ‎11.1.2, including the reasonable costs of
investigating, disputing, enforcing or settling such Claim.

 

11.2Conduct of Claims; Buyer Protections

 

Notwithstanding anything to the contrary in this Agreement or elsewhere in the
Transaction Documents: (a) the Buyer shall have no liability towards any Seller
Group Company other than pursuant to an indemnity or a Resolved Claim (excepting
payment of the Fixed Consideration, the Earn-Out Payments, the Inventory Value
and the Service Charges), and (b) the provisions of Sections 3 through 9 and 11
of Schedule 8 shall apply to any Claim by a Seller Group Company against the
Buyer, mutatis mutandis.

 

Project Ceplene APA (Execution Version)

Page 19 of 70

Confidential

 

12.Transfer and Termination of Contracts

 

12.1General

 

At Completion, the Seller shall procure that effective from the Effective Time,
(a) subject to clause 12.2, each Contract designated on Schedule 4 as a Contract
to be assigned at Completion, shall be duly assigned to Buyer; and (b) each
Contract designated on Schedule 4 as a Contract to be terminated at Completion,
shall be duly terminated without liability for the Buyer.

 

12.2Transfer of Contracts that Require Third Party Consent

 

12.2.1Obtaining Consent; Conduct During Interim Period

 

Each Contract designated in Schedule 4 as requiring another person’s consent to
transfer to the Buyer the rights and/or obligations of a relevant Asset Seller
under a Contract:

 

(a)the Seller and the Buyer must use their respective commercially reasonable
efforts after Completion to obtain that third party’s consent to the transfer of
the rights and obligations of the relevant Seller Group Company under the
relevant Contract to the Buyer with effect from the Effective Time provided
however that in no event shall the Seller or any Seller Group Company be
obligated to pay any money to any person or to otherwise offer or grant other
financial of other accommodations to any person in connection with obtaining any
such consent; and

 

(b)until consent to any such transfer is obtained:

 

(i)the Parties shall procure that the relevant Asset Seller must, and the Buyer
must, after Completion and at the Buyer’s cost, co-operate in any reasonable,
lawful and economically feasible arrangement (including any appropriate
subcontracting or subservicing arrangements) which is not prohibited under the
relevant Contract to provide the Buyer, with effect from the Completion Date,
with both the benefit of such Asset Seller’s rights under the relevant Contract
and the burden, liabilities and obligations of such Contract, in each case as if
the Contract had been transferred to the Buyer;

 

(ii)the Seller shall procure that the relevant Asset Seller, must at the Buyer’s
cost, promptly give to the Buyer any document or item received by such Asset
Seller in relation to the relevant Contract;

 

(iii)the Buyer must do everything and enter into all documents that the Seller
reasonably requests to enable the Buyer to perform, the relevant Asset Seller’s
obligations under the relevant Contract as subcontractor or agent for such Asset
Seller; and

 

(iv)if the Contract becomes transferable and the transfer would not violate
Applicable Law, the Parties shall procure that the relevant Asset Seller shall,
and the Buyer shall, effect the novation of such Contract to the Buyer.

 

Project Ceplene APA (Execution Version)

Page 20 of 70

Confidential



 

12.2.2Failure to Obtain Consent to Transfer of a Contract

 

If the consent of another person to the transfer of an Asset Seller’s rights
and/or obligations under a Contract is necessary (and is to be obtained under
Clause ‎12.2) and that consent has not been obtained on or before the 90th day
after the Completion Date:

 

(a)the Buyer may (at any time), by notice to the Seller, require the relevant
Asset Seller to use all reasonable efforts to make sure that the Contract is
terminated without liability to the Buyer or any Asset Seller; and

 

(b)the Buyer and the Seller, and each relevant Asset Seller, will have no
further obligation to the other in relation to achieving the transfer of that
Contract to the Buyer.

 

12.3No Illegal or Undue Transfer

 

To avoid any doubt, nothing in this Agreement constitutes a transfer or
attempted transfer of the rights or obligations of any Seller Group Company
under a Contract, where such transfer or attempted transfer would be illegal
under its governing law or would constitute a breach of the relevant Contract.

 

13.Receivables

 

The Seller, and every relevant Seller Group Company, may take any lawful action
to collect an outstanding Receivable.

 

14.Transmission of the Dossier, Treatment of MAs and Orphan Drug Designation

 

14.1In respect of the Business, the regulatory situation for the registration of
the Product in the relevant Territory is registered under a centralized
procedure identified as EMEA/H/C/000796, Marketing Authorisation No.
EU/1/08/477/001 and Orphan Drug Designation No: EU/3/05/272.

 

14.2The provisions of Schedule 9 shall apply in respect of the post-Completion
transmission to the Buyer of the Dossier and related Documentation (including
without limitation any regulatory authorizations, permissions, files or letters
held by Seller or an Asset Seller) and the transfer of the MA and the Orphan
Drug Designation.

 

15.Transitional Services Agreement

 

On Completion, the Parties shall enter into the Transitional Services Agreement.

 

16.Access to information

 

16.1Seller to Pass on Information Received

 

The Seller will procure that any formal written notice, correspondence or order
concerning the Business which is received by a Seller Group Company after
Completion is promptly passed on to the Buyer.

 

Project Ceplene APA (Execution Version)

Page 21 of 70

Confidential



 

16.2Retention of and Access to Information

 

16.2.1The Seller must:

 

(a)preserve in strict confidence (in accordance with Clause 18.1 below) all
Retained Information (excluding for these purposes the Dossier and the
Documentation) until the expiry of any period prescribed by statute for the
retention of the relevant material and two years from Completion, whichever is
the later; and

 

(b)during the appropriate period referred to in Clause ‎16.2.1(a), allow the
Buyer and/or its advisers or agents, on reasonable notice, reasonable access to
the Retained Information preserved in accordance with Clause ‎16.2.1(a),
including, without limitation, for the purpose of copying (at the Buyer’s
expense) and inspection.

 

16.2.2In respect of the Dossier and the Documentation, the Seller and each
relevant Seller Group Company shall retain all rights to use the same to
(subject to its confidentiality obligations under Clause ‎19 in general and
under Clause ‎19.5 in particular):

 

(a)in order to carry out its obligations or exercise its rights under any
Transaction Documents; and

 

(b)for any other purpose required by Applicable Laws.

 

16.2.3The Buyer must:

 

(a)to the extent that any of the Business Information relates to the period
before Completion, preserve such Business Information until the expiry of any
period prescribed by statute for the retention of that material and two years
from Completion, whichever is the later; and

 

(b)during the appropriate period referred to in Clause ‎16.2.3(a), allow the
Seller and/or its advisers or agents, on reasonable notice, reasonable access to
the Business Information preserved in accordance with Clause ‎16.2.3(a)
including for the purpose of copying (at the Seller’s expense) and inspection.

 

17.Data protection

 

17.1Buyer’s Obligations After Completion

 

Notwithstanding any other provision of this agreement, from the Completion Date
the Buyer will comply with all applicable legislation and provide any required
notices in respect of all Customer Data transferred under this Agreement.

 

17.2Buyer’s Indemnity

 

The Buyer must indemnify each Seller Group Company against all Losses which a
Seller Group Company incurs in connection with the processing of the Customer
Data by the Buyer or any employee, agent or sub-contractor of the Buyer, and any
reasonable costs which a Seller Group Company incurs in enforcing its rights
under this Clause ‎17.2, all subject to Clause ‎11.2.

 

Project Ceplene APA (Execution Version)

Page 22 of 70

Confidential

 

18.Covenants of the Parties

 

18.1For a period of up to 6 months following the date of the approval to
transfer an MA (“Transfer Date”), the Buyer may continue to sell the Product
under the Seller’s livery in the Territory, provided that the use of such livery
is in the manner it was used by the relevant Seller Group Company in the
Territory as at the Completion Date or as otherwise approved in writing by the
Seller.

 

18.2Following the Transfer Date, as soon as reasonably practicable and in any
event no more than 6 months after the Transfer Date the Buyer will ensure that
it does not sell the Product under the Seller’s livery, and any reference to the
Seller or any of the Seller’s Affiliates shall be removed from all packaging of
the Product and replaced with the name of the Buyer.

 

18.3For all existing purchase orders placed before the MA transfer, for Products
to be sold after the MA transfer, the Seller and Buyer shall jointly discuss and
cooperate to ensure that the transition from Seller livery to Buyer livery for
such Products occurs as promptly as reasonably practicable during the Transfer
Period.

 

18.4Following the Completion Date, the Seller shall not, and shall cause its
Affiliates not to:

 

(a)register or attempt to register any trade mark included in the Assets in the
relevant Territory; or

 

(b)oppose or challenge any application by the Buyer or any of its Affiliates to
register such trade mark in the relevant Territory.

 

18.5At the Buyer’s option, the Seller shall use its reasonable endeavours to
ensure that the Buyer can continue the existing relationship with the API
suppliers in respect of the Business as applicable.

 

19.Confidentiality

 

19.1Seller Confidentiality Obligations

 

After Completion, the Seller must:

 

(a)not disclose or use the Buyer’s Confidential Information unless it has first
obtained the Buyer’s written permission; and

 

(b)ensure that no Seller Group Company discloses or uses the Buyer’s
Confidential Information unless it has first obtained the Buyer’s written
permission.

 

19.2Buyer’s Confidentiality Obligations

 

After Completion, the Buyer must:

 

(a)not disclose or use the Seller Confidential Information unless it has first
obtained the Seller’s written permission; and

 

(b)ensure that no Buyer Group Company discloses or uses the Seller Confidential
Information unless it has first obtained the Seller’s written permission.

 

Project Ceplene APA (Execution Version)

Page 23 of 70

Confidential



 

19.3Both Parties’ Confidentiality Obligations

 

A Party must:

 

19.3.1not disclose information relating to the negotiation, existence or
provisions of a Transaction Document unless:

 

(a)in the case of the Seller it has first obtained the Buyer’s written
permission;

 

(b)in the case of the Buyer it has first obtained the Seller’s written
permission; or

 

(c)it is permitted under Clause ‎19.4 or Clause ‎20; and

 

19.3.2ensure that no member of its Group discloses information relating to the
negotiation, existence or provisions of a Transaction Document unless it has
first obtained the other party’s written permission.

 

19.4Permitted Disclosures

 

Clauses ‎19.1, ‎19.2, and ‎19.3 do not apply to a disclosure or use of
information if:

 

(a)the disclosure or use is required by applicable law, a court of competent
jurisdiction or a competent judicial, governmental, supervisory or regulatory
body;

 

(b)the disclosure or use is required by a rule of a stock exchange or listing
authority on which the shares or other securities in a member of the disclosing
person’s Group are listed or traded;

 

(c)the disclosure is made to the directors, officers or senior employees of a
member of the disclosing person’s Group for the purpose of ensuring compliance
with the terms of a Transaction Document;

 

(d)the disclosure or use is required for the purpose of legal proceedings
arising out of a Transaction Document or the disclosure is required to be made
to a Tax Authority in connection with the Tax affairs of a member of the
disclosing person’s Group; or

 

(e)the disclosure is made to a professional adviser of the disclosing person, in
which case the disclosing person is responsible for ensuring that the
professional adviser complies with the terms of Clause ‎19 as if it were a party
to this Agreement.

 

19.5Consultation Required Before a Permitted Disclosure

 

The Buyer or the Seller may only make a disclosure in the circumstances
contemplated by Clause ‎19.4(a) or ‎(b) if, before making the disclosure, it has
consulted with the each other and taken into account the other’s requirements as
to the timing, content and manner of making the disclosure to the extent it is
permitted to do so by applicable law or regulation and to the extent it is
reasonably practicable to do so.

 

19.6Termination of Confidentiality Agreement

 

With effect from Completion:

 

(a)the Confidentiality Agreement terminates; and

 

Project Ceplene APA (Execution Version)

Page 24 of 70

Confidential



 

(b)the Seller waives any right or claim that it may have against the Buyer (or
any director, officer, employee or adviser of the Buyer) arising out of or in
connection with the Confidentiality Agreement.

 

20.Announcements

 

20.1Completion Announcement

 

Following the Completion Date the Buyer will be permitted to release the Agreed
Announcement without needing the Seller’s consent under this Clause ‎20.

 

20.2Permission of Other Party Generally Required

 

Subject to Clause ‎20.3, before and after Completion, a Party must not, unless
it has first obtained the other Party’s permission, such permission not to be
unreasonably withheld, delayed or subject to an unreasonable condition.:

 

(a)make or send, or permit another person to make or send on its behalf, a
public announcement, press release, circular or other external publicity (in
whatever media) regarding the existence or the subject matter of a Transaction
Document; or

 

(b)enter into any advertising or marketing in relation to this Agreement.

 

20.3Circumstances In Which Permission of Other Party Is Not Required

 

20.3.1Clause ‎20.1 does not apply to an announcement or circular which is
required by:

 

(a)applicable law, a court of competent jurisdiction or a competent judicial,
governmental, supervisory or regulatory body;

 

(b)a rule of a stock exchange or listing authority on which the shares or other
securities of a Seller Group Company or the Buyer are listed or traded; or

 

(c)as required by any Health Authority.

 

20.3.2Nothing in this Clause ‎20.2 above shall be deemed to restrict or
otherwise interfere with the Buyer’s right, post-Completion, to advertise and
market Products and to generally hold itself out as the owner of the Products
(always subject to compliance with clause ‎19).

 

20.3.3Notwithstanding the aforesaid in Clause ‎20.3.1 above, a Party that is
required to make or send an announcement or circular in the circumstances
contemplated by Clause ‎20.3.1 must, before making or sending the announcement
or circular, consult with the other Party and take into account the other
Party’s requirements as to the timing, content and manner of making the
announcement or circular to the extent it is permitted to do so by applicable
law or regulation and to the extent it is reasonably practicable to do so.

 

21.Assignment

 

The Buyer is not permitted to assign, charge or otherwise transfer its rights
and obligations under this Agreement without the prior written consent of the
Seller, except that:

 

Project Ceplene APA (Execution Version)

Page 25 of 70

Confidential

 

(a)the Buyer may freely assign its rights and obligations under this Agreement
(other than its rights and obligations under the guarantee in clause 23) to its
Affiliate, provided that the Buyer shall notify the Seller of such assignment in
writing as soon as reasonably practicable.

 

(b)the Seller may, in its sole discretion, consent to the Buyer assigning its
rights and obligations under the guarantees in clause 23 to the Preferred
Guarantor, provided that the Buyer has provided written evidence satisfactory to
the Seller that the Preferred Guarantor has sufficient funding to be able to
support the obligations under the guarantee in clause 23 of this Agreement. The
Seller shall act in a commercially reasonable manner in determining whether such
evidence is satisfactory and will not unreasonably delay its decision.

 

22.Notices

 

22.1Method of Giving a Notice or Other Communication

 

A notice, permission or other communication under or in connection with this
Agreement must be:

 

(a)in writing;

 

(b)in English;

 

(c)signed by or on behalf of the person giving it; and

 

(d)delivered by hand or sent by recorded delivery post or by fax to the relevant
party to the contact, address and fax number set out in Clause ‎22.3 (or if
otherwise notified by the relevant person under Clause ‎22.7 to such other
contact, address or fax number as has been so notified).

 

22.2Notice not properly given unless copy also given

 

In the case of notices only, a copy of any notice sent to a party under or in
connection with this Agreement must be delivered by hand or sent by recorded
delivery post or by fax to the person (“copy recipient”) indicated in Clause
‎22.3, to the contact, address and fax number set out in Clause ‎22.3 (or if
otherwise notified by the relevant person under Clause ‎22.7 to such other copy
recipient or such other contact, address or fax number as has been so notified).
A notice given to a party is not duly given until both the notice and the copy
is given in accordance with this Clause ‎22.

 

22.3Addresses

 

The contact, address and fax number for each party and copy recipient is (unless
otherwise notified under Clause ‎22.7):

 

(a)in the case of the Seller as follows:

 

  Address: 43 Avenue John Fitzgerald Kennedy, L-1855 Luxembourg, Grand-Duchy of
Luxembourg   Fax: +352-28 48 88 53   Attention: Cahterine Beaujour, Managing
Director

 



Project Ceplene APA (Execution Version)

Page 26 of 70

Confidential

 

with, in the case of notices only, a copy to the Sellers’ legal department, as
follows:

 

  Address: EMEA Legal Department     Mylan EMEA S.A.S     117 allee des Parcs  
  F – 69800 Saint-Priest Cedex   Fax: +33/ (0) 4 37 25 79 22   Attention:

General Counsel - Europe; 

 

(b)in the case of the Buyer, as follows:

 

  Address: 12 East 49th Street, 11th Floor     New York, NY 10017 USA   Fax: +1
(347) 772-3131   Attention: Daniel Teper

 



With a copy to Pearl Cohen Zedek Latzer Baratz UK LLP, as follows:

 

  Address: 16 Upper Woburn Place     London, WC1H 0BS, UK   Fax:
+44-203-031-1298   Attention: Mark Cohen, Esq.

 

22.4Time That Notice or Communication Is Deemed Given

 

Unless there is evidence that it was received earlier, and except as set out in
the final sentence of Clause ‎22.2, a notice or other communication that
complies with Clauses ‎22.1 and 24.2 is deemed given:

 

(a)if delivered by hand, at the time of delivery, except as provided in Clause
‎22.5;

 

(b)if sent by recorded delivery post, at 9.00 am on the second Business Day
after the day of posting;

 

(c)if sent by fax, at the time of its transmission, except as provided in
Clause ‎22.5.

 

22.5Effect of Delivery by Hand or Fax After 6.00 pm or on a Non-Business Day

 

22.5.1If deemed delivery under Clause ‎22.4 of a notice or other communication
delivered by hand or sent by fax occurs before 9.00 am on a Business Day, the
notice or other communication is deemed delivered at 9.00 am on that day.

 

22.5.2If deemed delivery under Clause ‎22.4 of a notice or other communication
delivered by hand or sent by fax occurs after 6.00 pm on a Business Day or on a
day which is not a Business Day, the notice or communication is deemed to have
been given at 9.00 am on the next Business Day.

 

22.6Relevant Time of Day

 

In this clause, a reference to time is to local time in the country in which the
recipient of the notice or communication is located.

 

Project Ceplene APA (Execution Version)

Page 27 of 70

Confidential

 

22.7Notification of Change in Notice Details

 

A party may notify the other party of a change to any of the details for it or
its copy recipient referred to in Clause ‎22.2. The notice must comply with the
terms of Clauses ‎22.1 and ‎22.2 and must state the date on which the change is
to occur. That date must be on or after the fifth Business Day after the date on
which the notice is delivered.

 

23.Guarantee

 

23.1The Buyer hereby irrevocably and unconditionally:

 

23.1.1if the Buyer assigns its rights and obligations under this Agreement
(other than its rights and obligations under this Clause 23) to its Affiliate in
accordance with Clause 21(a)

 

(a)guarantees to the Seller the full, prompt and complete performance by such
Affiliate of all its obligations under this Agreement; and

 

(b)undertakes to the Seller that whenever such Affiliate does not pay any amount
when due under or in connection with this Agreement, that it shall immediately
on demand pay that amount as if it were the principal obligor.

 

23.1.2in respect of all obligations of the Preferred Guarantor under the
Transitional Services Agreement:

 

(a)guarantees to the Seller the full, prompt and complete performance by the
Preferred Guarantor of all its obligations under the Transitional Services
Agreement; and

 

(b)undertakes to the Seller that whenever the Preferred Guarantor does not pay
any amount when due under or in connection with this Agreement, that it shall
immediately on demand pay that amount as if it were the principal obligor.

 

23.2The guarantees contained in this Clause ‎23 are continuing guarantees and
shall remain in force until all the obligations of such Affiliate under this
Agreement or the Transitional Services Agreement (as applicable) have been fully
performed and all sums payable by such Affiliate have been fully paid,
regardless of any intermediate payment or discharge in whole or in part. Each
guarantee is independent of every other security which the Seller may at any
time hold for the obligations of such Affiliate under this Agreement or the
Transitional Services Agreement.

 

23.3The obligations of the Buyer under this Clause 23 shall not be affected by
any of the circumstances listed below which, but for this provision, might
operate to reduce, release or otherwise exonerate the Buyer from its obligations
or affect such obligations, whether or not known to the Buyer or to the Seller:

 

23.3.1any variation of this Agreement or the Transitional Services Agreement or
any time, indulgence, waiver or consent at any time given to such Affiliate or
any other person;

 

23.3.2any legal limitation, disability, incapacity or other circumstance
relating to such Affiliate or any other person; or

 

23.3.3any amendment, novation, supplement or extension of this Agreement or the
Transitional Services Agreement; or

 

Project Ceplene APA (Execution Version)

Page 28 of 70

Confidential

 

23.3.4any irregularity, unenforceability or invalidity of any obligations of
such Affiliate under this Agreement or the Transitional Services Agreement, or
the dissolution, amalgamation, reconstruction or insolvency of such Affiliate.

 

23.4These guarantees may be enforced by the Seller without the Seller first
taking any steps or proceedings against such Affiliate.

 

23.5Any settlement or discharge between the Buyer and the Seller shall be
conditional upon no security or payment to the Seller by such Affiliate or the
Buyer, or any other person on behalf of either of them, being avoided or reduced
pursuant to any laws applicable to insolvency. If any security or payment is so
avoided or reduced, such Affiliate shall be entitled to recover the value or
amount of the security or payment from the Buyer as if the settlement or
discharge had not occurred.

 

23.6The Buyer agrees that until the obligations of such Affiliate under this
Agreement or the Transitional Services Agreement (as applicable) have been fully
and completely performed and all sums payable by such Affiliate to the Seller
under or pursuant to this Agreement or the Transitional Services Agreement (as
applicable) have been paid, it shall not exercise any rights which it might have
by reason of the performance of its obligations under these guarantees:

 

23.6.1to be indemnified by such Affiliate;

 

23.6.2to claim any contribution from any other guarantor of such Affiliate’s
obligations under this Agreement or the Transitional Services Agreement (as
applicable);

 

23.6.3to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Seller under this Agreement or the
Transitional Services Agreement or any other security taken by the Seller
pursuant to, or in connection with, this Agreement or the Transitional Services
Agreement; or

 

23.6.4to prove or vote as a creditor of such Affiliate or its estate in
competition with the Seller.

 

24.Further assurance

 

The Parties shall, and shall use all reasonable endeavours to ensure that any
necessary third party will, execute all documents and do all acts and things as
any Party reasonably requires to transfer the Assets in respect of the Business
to the Buyer and to give the other the full benefit of this Agreement.

 

25.Costs

 

Except where this Agreement or another Transaction Document provides otherwise,
each party must pay its own costs incurred in connection with the negotiation,
preparation, execution and implementation of each Transaction Document.

 

26.Interest on late payment

 

If a party fails to pay an amount required to be paid under this Agreement when
it is due (a “Due Amount”), that party must pay interest on the Due Amount from
and including the due date for payment up to and including the date of actual
payment at the rate per year of 4% above the base lending rate from time to time
of Barclays Bank plc. This rate applies to any period after a judgment as well
as before a judgment. Interest accrues on a daily basis.

 

Project Ceplene APA (Execution Version)

Page 29 of 70

Confidential

 

27.Variation

 

A variation of this Agreement is valid only if it is in writing and signed by a
Party or signed on its behalf by its authorised representative.

 

28.Waiver

 

Failure to exercise, or a delay in exercising, a right or remedy provided by
this Agreement or by law does not constitute a waiver of the right or remedy or
a waiver of other rights or remedies. No single or partial exercise of a right
or remedy provided by this Agreement or by law prevents the further exercise of
the right or remedy or the exercise of another right or remedy. A waiver of a
breach of this Agreement does not constitute a waiver of a subsequent or prior
breach of this Agreement.

 

29.Rights and remedies are cumulative

 

The rights and remedies provided by this Agreement are cumulative and do not
exclude any rights and remedies provided by law.

 

30.Counterparts

 

This Agreement may be entered into in any number of counterparts and any party
may enter into this Agreement by executing any counterpart. A counterpart
constitutes an original of this Agreement and all executed counterparts together
have the same effect as if each party had executed the same document.

 

31.Effect of Completion

 

Each obligation under this Agreement which has not been fully performed by
Completion remains in force after Completion.

 

32.Entire Agreement

 

32.1Entire Agreement

 

The Confidentiality Agreement and the Transaction Documents together set out the
entire agreement between the parties in respect of the Transactions and
supersede any previous agreement or arrangement between the parties relating to
the subject matter of the Transactions.

 

32.2No Reliance on a Statement Outside the Transaction Documents

 

The Buyer agrees and acknowledges that it has not relied on or been induced to
enter into a Transaction Document by a warranty, statement, representation or
undertaking which is not expressly included in a Transaction Document.

 

32.3No Remedy for a Statement Outside The Transaction Documents

 

32.3.1The Buyer has no claim or remedy in respect of a warranty, statement,
misrepresentation (whether negligent or innocent) or undertaking made to it by
or on behalf of the Seller in connection with or relating to a Transaction which
is not expressly included in a Transaction Document.

 

Project Ceplene APA (Execution Version)

Page 30 of 70

Confidential

 

32.3.2The only claim or remedy that is available to the Buyer in respect of a
warranty, statement, misrepresentation (whether negligent or innocent) or
undertaking made to it by or on behalf of the Seller is a claim for damages for
breach of this Agreement and not termination, rescission, damages in tort,
damages under statute or any other remedy.

 

32.4Fraud

 

Nothing in this Clause ‎32 limits or excludes liability arising as a result of
fraud, willful concealment or willful misconduct.

 

33.Invalidity

 

If a provision of this Agreement is found to be illegal, invalid or
unenforceable, then to the extent it is illegal, invalid or unenforceable, that
provision will be given no effect and will be treated as though it were not
included in this Agreement, but the validity or enforceability of the remaining
provisions of this Agreement will not be affected.

 

34.Debarment

 

In the performance of any of its obligations pursuant to this Agreement, neither
party shall knowingly utilise the services of any employee or other person who
is debarred by the US Food and Drug Administration, any other Health Authority
or any other Applicable Laws or is otherwise prohibited by any Government
Authority from participating in any government health program.

 

35.Anti-Corruption Undertaking

 

Each party shall comply with, and will not cause itself or its Affiliates,
associates, directors, officers, shareholders, employees, representatives or
agents worldwide to be in violation of the United States Foreign Corrupt
Practices Act (the “FCPA”) or the UK Bribery Act 2010. Without limiting the
foregoing, each party will not, directly or indirectly, pay any money to, or
offer or give anything of value to, any “Government Official” as that term is
used in the FCPA, in order to obtain or retain business or to secure any
commercial or financial advantage for such Party or any of its Affiliates. Each
party undertakes not to bribe Government Officials or any private companies or
individuals.

 

For purposes of this Clause ‎35, “bribes” shall have the following definition:
offering, promising, or giving a financial or other advantage to another person
where it is intended to bring about the improper performance of a relevant
function or activity, or to reward such improper performance; acceptance of the
advantage offered, promised or given in itself constitutes improper performance
of a relevant function or activity; and “improper performance” means a breach of
expectations that a person will act in good faith, impartially, or in accordance
with a position of trust.

 

36.Third party rights

 

36.1Exclusion of Contracts (Rights of Third Parties) Act 1999, Subject to
Exceptions

 

Except for the Affiliates of a party (which such Affiliates shall have the right
to enforce the provisions of this Agreement under the Contracts (Rights of Third
Parties) Act 1999), any person who is not a party to this Agreement may not
enforce or otherwise have the benefit of any provision of this Agreement.

 

Project Ceplene APA (Execution Version)

Page 31 of 70

Confidential



 

36.2Termination and Variation Without Third Party Permission

 

This Agreement may be rescinded or terminated and a term may be amended or
waived without the permission of the Affiliates of either party even if that
takes away a right which such Affiliate would otherwise have.

 

36.3Assignment of Rights under Contracts (Rights of Third Parties) Act 1999

 

No Affiliate of a party may, without the prior permission of the Buyer and the
Seller, assign, charge or otherwise dispose of any of its rights under this
Agreement or grant or create any third party interest in its rights under this
Agreement (including holding an interest on trust for another).

 

37.Governing law; Dispute REsolution; service of process

 

37.1Governing Law

 

This Agreement, the jurisdiction clause contained in it and all non-contractual
obligations arising in any way whatsoever out of or in connection with this
Agreement are governed by, construed and take effect in accordance with English
law.

 

37.2Escalation

 

Should any dispute arise out of or in connection with this Agreement, including
any question regarding its existence, validity or termination (a “Dispute”), the
Parties shall escalate the discussion of such Dispute to their respective senior
management teams, and shall meet (physically or via videoconference) in a good
faith effort to resolve such Dispute amicably.

 

37.3Arbitration

 

Should the Parties fail to resolve amicably any Dispute within 14 days after
initiation of discussions (or such longer time as the Parties may agree), then
such Dispute shall be referred to and finally resolved by arbitration under the
LCIA Rules, which Rules are deemed to be incorporated by reference into this
clause save for any waiver of any rights the Parties would otherwise have to any
form of appeal or recourse to a court of law or other judicial authority, which
rights are hereby expressly preserved. It is agreed that:

 

37.3.1the tribunal shall consist of three arbitrators, appointed as follows:

 

(a)the Seller and the Buyer shall each nominate an arbitrator for appointment by
the LCIA Court, and the two arbitrators so nominated shall nominate a third
arbitrator who shall act as Chairman of the Tribunal (for the avoidance of
doubt, each party may consult with the arbitrator it has nominated in relation
to the nomination of the Chairman); and

 

(b)if either of the Seller or the Buyer fails to nominate an arbitrator within
30 days of the nomination of the second arbitrator, the third arbitrator shall
be appointed at the written request of either party by the LCIA Court.

 

37.3.2the seat of the arbitration shall be England and the place of arbitration
shall be London; and

 

37.3.3the language of the arbitration shall be English.

 

Project Ceplene APA (Execution Version)

Page 32 of 70

Confidential



 

37.4Service of Process

 

A document which starts or is otherwise required to be served in connection with
any legal action or proceedings relating to a Dispute (“Process Document”) may
be served in the same way as notices in accordance with Clause ‎22. This clause
does not prevent a Process Document being served in another manner permitted by
law.

 

37.5Appointment of Agent for Service

 

37.5.1The Buyer and Seller must at all times maintain an agent for service of
process in England and Wales.

 

37.5.2The Buyer appoints Pearl Cohen Zedek Latzer Baratz UK LLP of 16 Upper
Woburn Place, London, WC1H 0BS as its agent to accept service of any Process
Document in England.

 

37.5.3The Seller appoints Generics (UK) Limited of Station Close, Potters Bar,
Hertfordshire, EN6 1TL as its agent to accept service of any Process Document in
England.

 

37.5.4Any Process Document will be sufficiently served on the Buyer or Seller if
delivered to the agent at its address for the time being.

 

37.5.5Neither the Buyer nor the Seller may revoke the authority of the agent. If
the agent ceases to be able to act as such or to have an address within the
jurisdiction of the English courts, the Buyer or the Seller (as applicable) must
promptly appoint another agent (with an address for service within the
jurisdiction of the English courts).

 

37.5.6The Buyer must notify the Seller within 14 days of any change in the
identity or address of its agent for service of process.

 

37.5.7The Seller must notify the Buyer within 14 days of any change in the
identity or address of its agent for service of process.

 

37.5.8This Clause ‎37.5 does not prevent a Process Document being served in
another manner permitted by law.

 

~ Remainder of page intentionally left blank. Signature Page and Schedules
follow. ~

 

Project Ceplene APA (Execution Version)

Page 33 of 70

Confidential



 

In Witness Whereof, this Asset Purchase Agreement has been executed by the
Parties’ duly authorized representatives on the Execution Date.

 

SELLER

 

Meda Pharma SARL

                Signature           Printed Name & Title    

 

BUYER

 

Immune Pharmaceuticals, Inc.

                Signature           Printed Name & Title    

 

Project Ceplene APA (Execution Version)

Page 34 of 70

Confidential

 

SCHEDULE 1

 

Territory

 

 

Europe

 

Albania

Andorra

Austria

Belarus

Belgium

Bosnia-Herzegovina

Bulgaria

Croatia

Cyprus

Czech Republic

Denmark

Estonia

Finland

Former Yugoslav Republic of Macedonia

France

Germany

Greece

Hungary

Iceland

Ireland

Italy

Latvia

Liechtenstein

Lithuania

Luxembourg

Malta

Moldova

Monaco

Montenegro

Norway

Poland

Portugal

Romania

Russia

San Marino

Serbia

Slovakia

Slovenia

Spain

Sweden

Switzerland

The Netherlands

The United Kingdom

Turkey

Ukraine

Vatican City

 

Other Countries

 

Australia

Georgia

Hong Kong

India

Indonesia

People’s Republic of China

Philippines

Qatar

Republic of China (Taiwan)

Saudi Arabia

Singapore

South Korea

Thailand

United Arab Emirates

Japan

Kuwait

Malaysia

New Zealand

Oman

Pakistan

 

Project Ceplene APA (Execution Version)

Page 35 of 70

Confidential

 

SCHEDULE 2

 

PART 1

 

Trademarks

 

Mark   Country   Status   Class   Applic No   File Date   Reg No   Reg Date  
Renewal Date   CEPLENE   AU   Registered   5   858297   23-Nov-00   858297  
17-May-01   23-Nov-20   CEPLENE   CH   Registered   5   13973/2000   23-Nov-00  
483420   04-Apr-01   23-Nov-20   CEPLENE   CN   Registered   5   2001045526  
28-Mar-01   1760656   07-May-02   06-May-22   CEPLENE   EM   Registered   5  
1965656   22-Nov-00   001965656   22-May-02   22-Nov-20   CEPLENE   JP  
Registered   5   2001-029763   30-Mar-01   4671668   16-May-03   16-May-13  
CEPLENE   LI   Registered   5   13015   08-Oct-03   13015   13-Jan-04  
08-Oct-13   CEPLENE   NO   Registered   5   2003309400   07-Oct-03   224104  
01-Sep-04   01-Sep-17   CEPLENE   NZ   Registered   5   627694   07-Oct-03  
627694   24-May-01   29-Sep-17   CEPLENE   IS   Registered   5   2516/2003  
06-Oct-03   30/2004   02-Jan-04   02-Jan-24  

 

Project Ceplene APA (Execution Version)

Page 36 of 70

Confidential



 

PART 2

 

Patents

 

Europe

 

Description   Number   Country   Filing Date   Issued Date   Syntesis of
Histamine Dihydrochloride   EP1140857   Austria, Belgium, Cyprus, Denmark,
Finland, France, Great Britain, Germany, Greece, Ireland, Italy, Liechtenstein,
Luxembourg, Monaco, Netherlands, Portugal, Spain, Sweden, Switzerland.  
12/20/99   7/2/08  

 

OTHER COUNTRIES

 

Description   Number   Country   Filing Date   Issued Date   Syntesis of
Histamine Dihydrochloride   ZL9981490.3   China   12/20/99   06/30/04   “  
4139082   Japan   12/20/99   06/13/08   “   1243166   Taiwan   12/23/99  
11/11/05   “   205849   India   12/20/99   04/13/07   “   763523   Australia  
12/20/99   11/06/03   “   512935   New Zealand   12/20/99   12/08/03   “  

02102715.8 (appl. No.)

1040998 (patent No.)

  Hong Kong   12/20/99   04/24/09  

 

Project Ceplene APA (Execution Version)

Page 37 of 70

Confidential

  

PART 3

 

Domain Names

 

Mark   Country   Status   Reg Date   Renewal Date   ceplene.cn   CN   Registered
  22-April-14   22-April-17   ceplene.com.cn   CN   Registered   03-Oct-14  
03-Oct-17   ceplene.eu   EU   Registered   08-Oct-14   08-Oct-17   ceplene.nl  
NL   Registered   25-Feb-10   30-Sept-17   ceplene.de   DE   Registered  
17-Oct-12   Oct-17   ceplene.se   SE   Registered   25-Feb-10   25-Feb-17  
ceplene.fr   FR   Registered   25-Feb-10   17-Sept-17   ceplene.be   BE  
Registered   25-Feb-10   18-Sept-17   ceplene.it   IT   Registered   01-March-10
  19-Sept-17   ceplene.pl   PL   Registered   25-Feb-10   25-Feb-17   ceplene.at
  AT   Registered   25-Feb-10   24-Feb-17   ceplene.ch   CH   Registered  
24-Feb-10   28-Feb-18   ceplene.dk   DK   Registered   25-Feb-10   28-Feb-18  
ceplene.es   ES   Registered   25-Feb-10   25-Feb-17   ceplene.jp   JP  
Registered   03-May-11   31-May-17  

 

Project Ceplene APA (Execution Version)

Page 38 of 70

Confidential

  

Mark   Generics
Extensions   Status   Reg Date   Renewal Date   ceplene.no   NO   Registered  
01-Oct-10   08-March-17   ceplene.com   COM   Registered   09-Oct-00   09-Oct-17
  ceplene.info   INFO   Registered   21-Nov-2013   21-Nov-17   ceplene.net   NET
  Registered   21-Nov-11   21-Nov-17   ceplene.org   ORG   Registered  
21-Nov-11   21-Nov-17   ceplene.biz   BIZ   Registered   24-May-11   24-May-17  

 

Project Ceplene APA (Execution Version)

Page 39 of 70

Confidential

  

SCHEDULE 3

 

Regulatory Applications and Approvals

 

Chronological list of all post-authorisation submissions and assessments since
grant of the Marketing Authorisation: a list of all approved or pending Type
IA/IB and Type II variations, Extensions, Art 61(3) Notifications, USR, EMA
Annual Reassessments, procedures under Article 20 of Regulation (EC) No
726/2004, giving the procedure number, date of submission, date of approval (if
approved) and brief description of the change.

 

Procedure Number   Date of
submission   Date of approval/
Commission Decision   Description of submission EMEA/H/C/796/IA/0001  
10/11/2008   21/11/2008   Change in the test procedure of finished product
EMEA/H/C/796/IA/0002   03/12/2008   17/12/2008  

Change in the name and/or address of a manufacturer of the active substance (no.
CEP is available)

Change from TORCAN Chemical Ltd. to Piramal Healthcare (Canada)

EMEA/H/C/796/IA/0003   02/07/2009   19/08/2009   Minor change in the manufacture
of finished product editorial correction to the description in MAA of the
Sterilization/Depyrogenation process parameters for vials EMEA/H/C/796/S/0005  
04/12/2009   29/04/2010   1st Annual Reassessment EMEA/H/C/796/IB/0007  
08/04/2010   02/06/2010   Change in Bulk Hold Time from 30 to 48 hours/ Change
in the manufacturing process of the finished product – other variation
EMEA/H/C/796/IA/0008/G       09/11/2010   Grouped variation for quality part
EMEA/H/C/796/II/0006   19/01/2010   24/01/2011   Update of the SPC and Package
Leaflet with a description of how to prepare, dispense, and store
interleukin-II, when used with Ceplene

 

Project Ceplene APA (Execution Version)

Page 40 of 70

Confidential

 

EMEA/H/C/796/IA/009   28/09/2010   28/10/2010  

Grouped IA variations:

1. Change in the name of a quality control site of the active ingredient

2.Change in immediate packaging of the active substance

3.Deletion of a non-significant in-process test

EMEA/H/C/796/S/0010   22/11/2010   14/04/2011   2nd Annual Reassessment
EMEA/H/C/796/S/0012   18/11/2011   20/04/2012   3rd Annual Reassessment
EMEA/H/C/796/A20/0011   Not known   31/05/2012; EC 31/05/2012   Pursuant to Art.
20 of Regulation (EC) No. 726/2004, the European Commission requested on
17/11/2011, the opinion of the CHMP on measures necessary to ensure the quality
and the safe use of Ceplene further to the inspection findings at the Ben Venue
Laboratories (BVL) manufacturing site located in Bedford, Ohio (USA). Final
Assessment Report EMA/303396/2012: the CHMP recommended the maintenance of the
marketing authorisation for Ceplene subject to the conditions laid down in Annex
II of the CHMP opinion. EMEA/H/C/796   21/05/2012   18/12/2012   7th PSUR
EMEA/H/C/796/T/0013   18/06/2012   24/09/2012; EC 15/10/2012   MA Transfer from
EpiCept to Meda AB Transfer of Marketing Authorisation and Orphan Drug
Designation EMEA/H/C/796/S/0014   23/11/2012   EC 21/03/2014   4th Annual
Reassessment EMEA/H/C/796/R/0015   26/12/2012   EC 27/08/2013   Renewal
Application for the Marketing Authorisation EMEA/H/C/796/IA/0016   04/03/2013  
26/03/2013   C.I.z. other variations: Introduction fo a change in QPPV and
update of PSMF Summary EMEA/H/C/796/II/17   30/12/2013   06/02/2015   Update-SPC
Labelling and PL Based on the safety information available from study EPC2008-02
EMEA/H/C/796/0019   10/06/2013   07/11/2013   8th PSUR submission
EMEA/H/C/796/S/0020   20/03/2014   21/03/2014    5th Annual Reassessment
EMEA/H/C/796/0021   13/06/2014   07/11/2014   9th PSUR EMEA/H/C/796/S/0022  
28/11/2014   26/03/2015   6th Annual Reassessment

 

Project Ceplene APA (Execution Version)

Page 41 of 70

Confidential

  

EMEA/H/C/796/IB/0023/G   03/12/2008   30/06/2016   Group of variations
concerning the replacement of FP manufacturing site EMEA/H/C/796/II/24  
04/06/2015   17/09/2015   Submission of final study report EPC2008-02
PSUSA/1610/201504   11/06/2015   06/11/2015   10th Periodic Safety Update EU
Single assessment - HISTAMINE PSUSA/1610/201604   31/05/2016   06/11/2016   11th
Periodic Safety Update EU Single assessment - HISTAMINE EMEA/H/C/796/S/0026  
02/12/2015   05/04/2016   7th Annual Reassessment EMEA/H/C/796/N/28   14/07/2016
  26/07/2016   Update of the package leaflet with revised contact details of the
local representatives for Estonia, Italy, Spain, Poland and France. Minor change
in the package leaflet not connected with the SPC (Art. 61.3 Notification)
EMEA/H/C/796/IB/0029   24/10/2016  

07/11/2011

 

 

A.4 - Administrative change - Change in the name and/or address of a
manufacturer or an ASMF holder or supplier of the AS, starting material, reagent
or intermediate used in the manufacture of the AS or manufacturer of a novel
excipient Name change for AAI Pharma Services to Alcami Carolina Corporation

EMEA/H/C/796/S/0030   30/11/2016       8th Annual Reassessment

 

Project Ceplene APA (Execution Version)

Page 42 of 70

Confidential



 

SCHEDULE 4

 

Contracts

 

Part A – Non- Clinical Trial Contracts

 

Ref.   Contract   Parties   Date   Assign /
Termination   1.   Contract Manufacturing Agreement   (1) The Seller and (2)
Labiana Pharmaceuticals SLU   25.02.2016   Assign   2.   Consultancy contract  

MEDA Pharma GmbH & Co. KG

and

Dr. Oliver Wiedemann

 

08/03/2013

 

  Assign   3.  

Consultancy Agreement

(as amended)

 

MEDA Pharma GmbH & Co. KG

and

Prof. Dr. med. Jochen Greiner

 

05/09/2014

(amended: 22/04/2016)

  Assign   4.   Consultancy Agreement  

MEDA Pharma GmbH & Co. KG

and

Kristoffer Hellstrand MD PhD

  01/09/2012 expired 31/08/2013   Assign   5.   Storage Agreement  

MEDA Pharma GmbH & Co. KG

and

University of Gothenburg, Department of Clinical Virology

   10/10/2013   Assign   6.   Storage Agreement  

MEDA Pharma GmbH & Co. KG

And

Calvert Laboratories

  08/02/2016   Assign   7.   Agreement on the support of an
investigator-initiated trial  

MEDA Pharma GmbH & Co. KG

and

Sahlgrenska University Hospital

  31/05/2016   Assign   8.   Agreement  

MEDA Pharma GmbH & Co. KG

and

University of Cologne

And

PD Dr. Karl-Anton Kreuzer

  10/02/2012   Assign   9.   Agreement  

MEDA Pharma GmbH & Co. KG

and

Medizinische Universitaet Wien

 

  25/04/2013   Assign   10.  

Agreement (“Vereinbarung”)

 

(on statistical services)

 

MEDA Pharma GmbH & Co. KG

and

Universitaetsklinikum Ulm

 

  19/01/2017   Assign  

 

Project Ceplene APA (Execution Version)

Page 43 of 70

Confidential

  

11.  

Agreement

(“Vereinbarung”)



(on use of data sets)

 

Klinikum der Universitaet Muenchen

and

MEDA Pharma GmbH & Co. KG

 

 

  25/07/2016   Assign   12.  

Agreement (“Vereinbarung”)

 

(on statistical services)

 

Universitaet Ulm

and

Prof. Dr. Jan Beyersmann

and

MEDA Pharma GmbH & Co. KG

  15/12/2016   Assign   13.  

Agreement

 

(on management and organisation related to a non-interventional study)

 

MEDA Pharma GmbH & Co. KG

and

Universitaetsklinikum Ulm

 

  05/09/2012   Assign   14.  

DRAFT

Agreement

(“Vereinbarung”)

 

(on use of data sets)

 

Universitaetsklinikum Ulm,

And

Meda Pharma GmbH & Co. KG

  Draft form   Assign if entered into prior to Completion Date   15.   API
Supply Agreement and Quality Agreement  

Piramal Healthcare (Canada)Limited

and

Epicept Corporation

and

MEDA AB

  8 January 2010   Assign   16.   Assignment and Amendment of Commercial
Packaging Agreement and Quality Agreement  

Catalent UK Packaging Limited

and

Epicept Corporation

and

MEDA AB

  18 June 2012   Assign  

 

Project Ceplene APA (Execution Version)

Page 44 of 70

Confidential



 

SCHEDULE 4

 

Part B – Clinical Trial Contracts

 

All the clinical trial contracts related to the following Institution/
Investigator, all to be assigned :

 

Ref.   Name of Institution/ Investigator (if necessary pharmacy, laboratory,
etc…) 17.   IDDI Inc and Epicept Corporation 18.   Parexel International Limited
and Epicept Corporation 19.   University of Gothenburg 20.   Ecron Acunova GmbH
21.   Lille University Regional Hospital Center (the Lille C.H.R.U) 22.   Icon
Clinical Research Limited 23.  

Sahlgrenska University Hospital Gothenburg, Sweden/ Dr. Mats Brune

Pharmacy: Apoteket Farmaci AB, Pharmacy at Sahlgrenska University Hospital

Pharmacy: Apoteket Produktion & Laboratorier AB (APL)

24.   Dipartimento di Biotecnologie Cellulari ed Ematologia, Policlinico Umberto
I, Università `La Sapienza', Rome, Italy / Dr. Robin Foa 25.  

AZ St. – Jan Brugge – Oostend AV, Brugge, Belgium / Dr. L.D.L. Selleslag

Pharmacy: AZ St. – Jan Brugge – Pharmacy Department

Laboratory: Laboratorium Hematologie, AZ St. Jan AV

26.  

Akademiska Sjukhuset (Uppsala University Hospital), Sweden / Dr. Martin Höglund

Pharmacy: Apoteket Farmacy AB, Hospital Pharmacy, Uppsala University Hospital

27.   L’Institut Paoli Calmettes, Marseille, France / Dr. Norbert Vey 28.  
Clinica Ematologia della Fondazione IRCCS Policlinico S. Matteo di Pavia, Italy
/ Dr. Carlo Castagnola 29.   Azienda Ospedaliero Universitaria « Consorziale
Policlinico » di Bari / Prof. Giorgina Specchia 30.  

Norrland University Hospital, Umea, Sweden / Dr. Anders Wahlin

Pharmacy: Hospital Pharmacy, Norrland’s University Hospital

31.  

Karolinska University Hospital-Huddinge, Stockholm, Sweden / Dr. Lars Möllgard,
Dr. Sören Lehmann

Pharmacy: Apoteket Farmacy AB, Hospital Pharmacy Huddinge

Pharmacy: Apotek Produktion & Laboratorier AB (APL)

32.   Hospital Universitario de Salamanca, Spain / Dr. Belén Vidriales Vicente
33.   Azienda Ospedaliero Universitario San Martino, Genua, Italy / Dr. Angelo
Carella 34.   A.O.R.N. “Antonio Cardarelli” Neapel, Italy / Dr. Felicetto
Ferrara 35.  

Kings College Hospital NHS Foundation Trust of King’s College Hospital, London,
UK / Prof. Ghulam J. Mufti

Pharmacy: Guy’s and St Thomas’s NHS Foundation Trust of Guy’s Hospital

36.   Azienda Ospedaliera Ospedali Riuniti Villa Sofia Cervello, Palermo,
Italien / Dr. Francesco Fabiano 37.   Fundación para la Investigación Biomédica
del Hospital Universitarion Ramón y Cajal, Madrid, Spain / D. Javier Maldonada
González Lopez 38.   Hull and East Yorkshire Hospitals NHS Trust, Castle Hill
Hospital, East Yorshire, UK / Prof. Sarah Ali 39.   Dipartimento di Biochimica e
Biotecnologie Mediche – Universitá degli Studi die Napoli Federico II, Napoli,
Italy / Dr. Fabrizio Pane 40.   Royal Marsden NHS Foundation Trust of Fulham
Road, Sutton Surrey, UK / Dr. Mark Ethell 41.   Centre Hospitalier André Mignot,
Service Hématologie, Le Chesnay, France / Dr. Sylvie Castaigne 42.   Association
Locale Angevine de Recherche Médicale et d’Etude, CHU ANGERS, Angers, France /
Prof. M. Hunault Berger

 

Project Ceplene APA (Execution Version)

Page 45 of 70

Confidential

  

43.  

Ryhov County Hospital, Jönköping, Sweden / Dr. Jesper Aagesen

Pharmacy: Apoteket Farmaci vid Iänssjukhuset Ryhov

44.  

L’Association pour L’étude des Maladies du Sang sis à Service d’Hématologie
Clinique de l’Hôpital, Hôpital Saint Antoine, Paris, France / Prof. Jean-Pierre
Marie and Dr. Anne Vekhoff

Public Assistance – Paris Hospitals (AP-HP), a public healthcare establishment,
based at 3, Avenue Victoria, Paris 4ème, Clinical Research and Development
(DRCD) Department, Carré Historique de l’Hôpital Saint-Louis, 1 Avenue Claude
Vellefaux, 75010 Paris

45.  

Falu Lasarett, Falun, Sweden / Dr. Kristina Wallmann

Pharmacy: Apoteket Falu Lasarett

46.  

Skane University Hospital in Lund, Sweden / Dr. Gunnar Juliusson

Pharmacy: Apoteket Sjukhusapoteket Lund

47.  

Sundsvall Hospital, Sundsvall, Sweden / Dr. Jonas Wallvik

Pharmacy: Sjukhusapoteket Sundsvall

48.  

Hopital Henri Mondor, Creteil, France / Dr. C. Pautas

L’Assistance Publique (Convention de Recherche)

49.   CHU Dijon – Hopital d’Enfants – Service d’hématologie Clinique, Dijon,
France / Dr. D. Caillot 50.  

Hématologie et Oncologie Médicale Groupe Hospitalo – Universitaire Caremeau,
Nimes, France / Dr. Eric Jourdan

Le Centra Hospitalier Universitaire de Nimes

51.   Centre Hospitalier de Mulhouse, France / Dr. Ojeda-Uribe 52.   Instituit
Cata d’Oncologia Hospital U Germans Trias I Pujol, University Hospital,
Badalona, Spain / Dr. Alberto Oriol Rocafiguera

 

Project Ceplene APA (Execution Version)

Page 46 of 70

Confidential

  

SCHEDULE 5

 

Completion Obligations

 

1.Seller obligations

 

On Completion:

 

1.1the Seller will deliver, or procure the delivery, in each case, to the Buyer
of the following:

 

(a)the counter-part of the Transitional Services Agreement duly executed by the
Seller;

 

(b)the counter-part of the Termination Agreement duly executed by the Seller;
and

 

(c)the duly executed Disclosure Letter; and

 

(d)the duly executed IP Assignments.

 

1.2The Seller shall release to the Buyer all of the Business Information that
relates to the Business.

 

1.3The Seller shall send the Assignment Notice to the relevant parties to the
Contracts.

 

1.4The Seller shall comply with Schedule 9 in respect of the Dossier and the
Documentation.

 

2.Buyer’s obligations

 

On Completion, the Buyer must:

 

2.1deliver to the Seller the counterpart of the Termination Agreement duly
executed by the relevant Buyer Group Company;

 

2.2deliver to the Seller the counterpart of the Disclosure Letter duly executed
by the Buyer;

 

2.3deliver to the Seller the counterpart of the Transitional Services Agreement
duly executed by the relevant Buyer Group Company; and

 

2.4a valid power of attorney or such other evidence reasonably satisfactory to
the Seller that the Buyer and each relevant Buyer Group Company are authorised
to execute this Agreement and any other Transaction Document.

 

Project Ceplene APA (Execution Version)

Page 47 of 70

Confidential



 

SCHEDULE 6

 

Seller Warranties

 

1.Enforceability of Transaction Documents

 

1.1Capacity and Authority

 

The Seller:

 

(a)is a company duly incorporated, validly existing and in good standing under
the law of the country of its incorporation;

 

(b)has the right, power and authority to enter into and perform its obligations
under each Transaction Document to be entered into by it on or after the
Completion Date; and

 

(c)has taken all necessary corporate or other action to authorise the execution
of, and performance by it of its obligations under each Transaction Document.

 

1.2Binding Obligation

 

Each Transaction Document has been duly and validly executed by the Seller and
assuming due authorisation, execution and delivery by the Buyer or relevant
Buyer Group Company, constitutes a valid and binding obligation of such Seller
in accordance with its terms, except as such enforcement may be limited by the
effect of bankruptcy, insolvency, reorganisation, moratorium or other laws
affecting or relating to the rights of creditors generally or the rules
governing the availability of equitable remedies and general principles of
equity, regardless of whether considered in a proceeding at equity or at law.

 

1.3No Breach

 

Neither the execution (and in the case of a deed, delivery) by the Seller of any
Transaction Document nor the performance by the Seller of any of its obligations
under the Transaction Documents shall result in a breach:

 

(a)of any provision in the constitutional documents of the Seller and/or any
Asset Seller; or

 

(b)of, or constitute a default under, any instrument by which the Seller is
bound including any agreement or arrangement between itself, a Seller Group
Company and any third party; or

 

(c)of any applicable law, or of any order or judgement of a court, tribunal or
governmental or regulatory body (of the United Kingdom or elsewhere) which is
binding on the Seller and/or any Asset Seller.

 

1.4Winding Up, Insolvency, etc.

 

No:

 

(a)resolution has been passed in relation to the Seller and/or any Asset Seller;

 

(b)step has been taken in relation to the Seller and/or any Asset Seller; or

 

Project Ceplene APA (Execution Version)

Page 48 of 70

Confidential



 

(c)legal proceedings have been started, or threatened, against the Seller and/or
any Asset Seller,

 

for its winding-up or dissolution, or for the appointment of a liquidator,
receiver, administrator, administrative receiver or similar officer over any or
all of its assets.

 

2.Ownership of assets

 

2.1Exclusions from Title Warranties

 

The warranty in Paragraph ‎2.2 does not apply to the:

 

(a)Intellectual Property; or

 

(b)Inventory that a Seller Group Company has sold or will sell in the normal
operation of the Business.

 

2.2Ownership

 

Each of the Assets is solely legally and beneficially owned by the relevant
Asset Seller, free from all Encumbrances, and subject to all of the Buyer
Warranties being correct and the Buyer complying with the covenants in this
Agreement and the filing of all notices and receipt of all necessary Consents,
immediately following the Completion Date the Buyer will be vested with good and
valid title in all of the Assets of the Business, free from all Encumbrances.

 

3.Litigation

 

There are no material legal, administrative, arbitral or other proceedings,
claims, suits, actions or governmental or regulatory investigations or inquiries
of any nature that are, to the knowledge of the Seller, pending or threatened
against or relating to the Seller and/or any Asset Seller in connection with the
Assets or the Business Obligations as of the Completion Date.

 

4.The Dossier

 

The Dossier has been lawfully compiled by a Seller Group Company in compliance
with industry norms and all documents contained therein are true, correct and
complete.

 

5.The Contracts

 

5.1So far as the Seller is aware, each Contract is valid, binding and in full
force and effect, and is enforceable against the Relevant Seller Group Company
in accordance with its terms, except where such enforcement may be limited by:

 

(a)the effect of bankruptcy, insolvency, reorganisation, receivership,
conservatorship, arrangement, moratorium or other laws affecting or relating to
the rights of creditors generally; or

 

(b)the rules governing the availability of specific performance, injunctive
relief or other equitable remedies and general principles of equity, regardless
of whether considered in a proceeding in equity or at law.

 

Project Ceplene APA (Execution Version)

Page 49 of 70

Confidential

  

5.2The Contracts listed in Schedule 4 are all of the Seller Group Companies’
existing contracts that concern the Assets.

 

6.Business Intellectual Property

 

6.1Parts 1 and 2 of Schedule 2 contain, collectively, a complete list of all the
Registered Intellectual Property; The Disclosure Letter contains details of all
material IP Arrangements.

 

6.2Save for the Intellectual Property licensed to the Seller or an Asset Seller
under an IP Arrangement identified in the Disclosure Letter, the Registered
Intellectual Property is wholly owned (legally and beneficially) by the Seller
or an Asset Seller (as applicable), free from Encumbrances.

 

6.3The manufacturing, marketing, and/or commercialisation of the Products does
not rely on any third party Intellectual Property rights other than the licences
disclosed in the Disclosure Letter.

 

6.4In the last three years, no written notice or allegation has been received by
the Seller or an Asset Seller that its commercialisation of the Products is, or
may be, infringing on and/or misappropriating third party Intellectual Property.

 

6.5So far as the Seller is aware, none of the manufacturing and/or
commercialization activities regarding the Products and undertaken in the
Territory where the Product is registered infringe upon any third party
Intellectual Property.

 

6.6So far as the Seller is aware, in the three years ending on the Execution
Date, no person has:

 

6.6.1infringed or threatened to infringe; or

 

6.6.2used except under a voluntary written licence,

 

the Intellectual Property sold hereunder as part of the Assets.

 

6.7No limitation on the use, enforceability, validity or ownership of the
Registered Intellectual Property has been registered or applied for and no
application to revoke, or challenge to, the validity or ownership of any
Registered Intellectual Property has been made at any intellectual property
registry and no notice or indication has been received by the Seller that such
an application or challenge is likely to be made.

 

6.8So far as the Seller is aware, the Intellectual Property and Meda Know-How
included in the Assets or licensed pursuant to Clause 18.1 constitutes all
Intellectual Property and Meda Know-How required for the manufacturing,
marketing and commercialization of the Products in the Territory.

 

7.Regulatory applications and approvals

 

7.1Schedule 3 contains a Chronological list of all post-authorisation
submissions since grant of the Marketing Authorisation.

 

Project Ceplene APA (Execution Version)

Page 50 of 70

Confidential



 

8.Full Disclosure

 

So far as the Seller is aware, the information contained within the Data Stick
is accurate and complete.

 

9.MISCELLANEOUS

 

9.1Inventory held on the Signing Date is at customary levels in the ordinary
course of business, on a basis consistent with past practice during the twelve
months immediately prior to the Completion Date.

 

9.2So far as the Seller is aware, the Saleable Inventory complies fully, and
will on sale in the ordinary and usual course of business comply fully, with all
Applicable Laws and standards (including British and European Union Standards).

 

9.3The Seller is not aware of any third party claims regarding the efficacy,
safety, or use of the Product.

 

Project Ceplene APA (Execution Version)

Page 51 of 70

Confidential



 

SCHEDULE 7

 

Buyer Warranties

 

1.Enforceability of Transaction Documents

 

1.1Capacity and Authority

 

The Buyer:

 

1.1.1is a company duly incorporated, validly existing and in good standing under
the law of the country of its incorporation;

 

1.1.2has the right, power and authority to enter into and perform its
obligations under each Transaction Document to be entered into by it on or after
the Completion Date; and

 

1.1.3has taken all necessary corporate or other action to authorise the
execution of, and performance by it of its obligations under each Transaction
Document.

 

1.2Binding obligation

 

Each Transaction Document has been duly and validly executed by the Buyer and
assuming due authorisation, execution and delivery by the Seller, constitutes a
valid and binding obligation of the Buyer in accordance with its terms, except
as such enforcement may be limited by the effect of bankruptcy, insolvency,
reorganisation, moratorium or other laws affecting or relating to the rights of
creditors generally or the rules governing the availability of equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding at equity or at law.

 

1.3No Breach

 

Neither the execution (and in the case of a deed, delivery) by the Buyer of a
Transaction Document nor the performance by the Buyer of any of its obligations
under a Transaction Document shall result in a breach:

 

(a)of any provision in the constitutional documents of the Buyer; or

 

(b)of, or constitute a default under, any instrument by which the Buyer is bound
including any agreement or arrangement between itself, a Buyer Group Company and
any third party; or

 

(c)an order or judgement of a court, tribunal or governmental or regulatory body
(of the United Kingdom or elsewhere) which is binding on the Buyer.

 

1.4Winding up, Insolvency, etc.

 

No resolution has been passed in relation to the Buyer; no step has been taken
in relation to the Buyer; nor have any legal proceedings been started or
threatened against the Buyer, for its winding-up or dissolution, or for the
appointment of a liquidator, receiver, administrator, administrative receiver or
similar officer over any or all of its assets.

 

Project Ceplene APA (Execution Version)

Page 52 of 70

Confidential



 

SCHEDULE 8

 

Limitations on Seller’s Liability

 

1.Maximum total liability of Seller

 

The total amount of the Seller’s liability in respect of all Claims (including
elements relating to interest and costs) shall not exceed $2,500,000.

 

2.Thresholds for Seller’s liability

 

2.1The Seller will not be liable in respect of a Claim unless the total
liability of the Seller in respect of all Claims notified by the Buyer to the
Seller in accordance with paragraph 3 (excluding any Claims for which the Seller
is not liable because of Paragraph 2.2), would (if the Claim succeeded) exceed
$50,000, in which case, the Seller’s liability will be ‘back to the first
dollar’.

 

2.2The following amounts are to be discounted in calculating the amount of the
Seller’s liability for the purposes of this Paragraph 2:

 

(a)amounts for which the Seller has no liability or by which its liability is
reduced as a result of the operation of the other provisions of this Schedule 8;
or

 

(b)amounts which are paid to the Seller as a result of the operation of
Paragraph 5.3 of this Schedule 8.

 

3.Time limits for Claims

 

The Seller will not be liable in respect of a Claim unless the Buyer has:

 

(a)served a written notice on the Seller on or before the second anniversary of
the Completion Date, which sets out those details of the Claim that the Buyer
has, including the Buyer’s then best estimate of the amount of the Claim; and

 

(b)properly pursued resolution of the Dispute underlying the Claim by
arbitration pursuant to Clause ‎37.3 to the Agreement, within six months of
serving the written notice described in Paragraph 3(a) of this Schedule 8.

 

4.No double recovery

 

The Seller will not be liable in respect of a Claim to the extent that the loss
that is the subject of the Claim has already been recovered in respect of
another Claim.

 

5.Recovery from insurers and other third parties

 

5.1If the Buyer has a right of recovery or indemnity against a person, including
an insurer, in respect (in whole or in part) of a matter which has given rise
to, or could give rise to, a Claim (a “right of recovery”), the Buyer must:

 

5.1.1notify the Seller of the right of recovery as soon as practicable following
it coming to the notice of the Buyer or to the notice of any member of the
Buyer’s Group; and

 

Project Ceplene APA (Execution Version)

Page 53 of 70

Confidential



 

5.1.2use reasonable endeavors to exercise and enforce each right of recovery in
full.

 

5.2The Seller will not be liable in respect of a Claim to the extent that the
Buyer:

 

5.2.1has recovered from a third party, including an insurer, an amount which
relates to the matter that gave rise to the Claim (in whole or in part); or

 

5.2.2has a right of recovery under a policy of insurance in respect of the
matter that gave rise to the Claim (in whole or in part).

 

5.3If the Seller pays an amount to the Buyer in respect of a Claim and the Buyer
subsequently recovers from a third party (including an insurer) an amount which
relates (in whole or in part) to the matter that gave rise to the Claim, the
Buyer must notify the Seller of that fact and the amount recovered and:

 

5.3.1if the amount paid by the Seller to the Buyer is less than the amount
recovered from the third party, the Buyer must pay the Seller an amount equal to
the amount that the Seller paid to the Buyer; or

 

5.3.2if the amount paid by the Seller to the Buyer is more than the amount
recovered from the third party, the Buyer must pay the Seller an amount equal to
the amount recovered from the third party.

 

6.Conduct of claims

 

6.1If the Buyer becomes aware of any fact, matter or circumstance, which in
either case may result in the Buyer being entitled to pursue a Claim against the
Seller (each a “Relevant Matter”), the Buyer shall be subject to the following
requirements:

 

6.1.1The Buyer must notify the Seller of any Relevant Matter as soon as
practicable following it coming to the notice of the Buyer or to the notice of
any member of the Buyer Group.

 

6.1.2The Buyer must give the Seller or its duly authorised representatives such
assistance as the Seller may reasonably require, and must give the Seller and
its advisers access to (and permission to take copies of) all relevant documents
and correspondence in order to allow the Seller to investigate the Relevant
Matter and take the actions referred to in this Paragraph 6.1.

 

6.1.3The Buyer must keep the Seller fully informed as to the progress of the
Relevant Matter including the receipt of any material communications.

 

6.1.4If requested to do so by the Seller, the Buyer must allow the Seller to
assume sole conduct in the name of the Buyer of the defense and / or settlement
of such matter and use professional advisers chosen by the Seller, at the
Sellers’ sole risk and cost. Any legal costs awarded or recovered by the Buyer
following any Claim having being conducted and paid for by the Seller shall on
receipt by the Buyer be transferred to the Seller in accordance with Clause
3.3.2.

 

6.1.5The Buyer must not admit any liability or make or agree any payment or
compromise in respect of any Relevant Matter without first obtaining the written
consent of the Seller, such consent not to be unreasonably withheld,
conditioned, delayed or denied.

 

Project Ceplene APA (Execution Version)

Page 54 of 70

Confidential



 

6.2Notwithstanding the aforesaid in Paragraph 6.1.4 of this Schedule 8 above,
where the Relevant Matter is a Third Party claim exceeding in value the cap on
Seller’s liability as set forth in Paragraph 1 of this Schedule 8 above, the
Buyer may in its sole discretion decide that the provisions of said Paragraph
6.1.4 shall not apply, by written notice to Seller. If so decided by Buyer, then
instead of the rights Seller would otherwise have under said Paragraph 6.1.4,
the Seller may appoint (at its sole cost and expense) separate counsel, who
subject to customary confidentiality undertakings shall be allowed access to
Buyer’s appointed counsel and documents relevant to the case, and who may offer
advice and consultation to Buyer’s appointed counsel. The provisions of
Paragraph 6.1 (other than Paragraph 6.1.4) of this Schedule 8 shall continue to
apply.

 

7.Contingent Claims

 

7.1If a Claim arises in connection with a contingent liability of the Buyer, the
Seller will not be liable to make any payment in respect of that Claim unless
the Buyer has become finally liable to make payment in respect of the contingent
liability before the third anniversary of the Completion Date.

 

8.Matters capable of remedy

 

If a fact or circumstance that gives rise to a Claim is curable by the Seller or
a Seller Group Company, the Seller will not be liable in respect of that Claim
to the extent that it cures the relevant breach within 60 days following
notification of the fact or circumstance by the Buyer to the Seller.

 

9.Buyer’s obligation to mitigate

 

Nothing in this Schedule 8 limits the Buyer’s general obligation at law to
mitigate loss or damage resulting from a fact, matter or circumstance that gives
rise to a Claim.

 

10.Subsequent events

 

The Seller will not be liable in respect of a Claim, to the extent that the
Claim is attributable to or increased by:

 

(a)an act or thing done or omitted to be done (including failure to notify the
Seller as soon as practicable in accordance with paragraph 6.1.1):

 

(i)at any time before Completion with the permission of the Buyer; or

 

(ii)under the terms of a Transaction Document;

 

(b)a voluntary act, omission, transaction or arrangement of the Buyer or another
member of the Buyer Group on or after Completion otherwise than in the normal
and usual course of the Business as carried on before Completion;

 

(c)an admission of liability made after the Completion Date by the Buyer or
another member of the Buyer’s Group;

 

(d)the passing of, or a change in, a law or regulation or in its interpretation
or administration by the English courts or a regulatory authority (whether or
not having the force of law) after the Completion Date (whether or not that
change has retrospective effect); or

 

Project Ceplene APA (Execution Version)

Page 55 of 70

Confidential



 

(e)a change in an accounting or Tax policy or practice or length of any
accounting period of the Buyer introduced or having effect after Completion.

 

11.General

 

11.1Nothing in this Schedule 8 has the effect of limiting or restricting any
liability of the Seller in respect of a Claim arising as a result of any fraud.

 

11.2The Seller will not be liable for any:

 

(a)loss of profit;

 

(b)loss of business;

 

(c)loss of contract; or

 

(d)indirect or consequential loss or damages incurred by the Buyer in respect of
a Claim.

 

Project Ceplene APA (Execution Version)

Page 56 of 70

Confidential

 

SCHEDULE 9

 

Transfer of Dossier, MAs and Orphan Drug Designation

 

1.In respect of the Business, the Seller shall transmit a copy of the Dossier
and the Documentation, including without limitation all documents necessary for
the Buyer to obtain the MA and Orphan Drug Designation based on the Dossier,
within 30 days from Closing.

 

2.If available, the Dossier shall be delivered electronically in the Common
Technical Document (eCTD or particular NeeS as requested by each competent
Health Authority) format suitable for electronic regulatory submissions and in
an editable electronic format, or else in the format as available. With respect
to the Product, the Seller shall keep copies of the Dossier and the
Documentation until the transfer of the MA and the Orphan Drug Designation to
the Buyer is effective and as long as it may reasonably require in order to
fulfil its legal obligations as a former holder of the MA and the Orphan Drug
Designation.

 

3.Transfer of existing MAs (MA granted) and Orphan Drug Designation. With
respect to each MA and the Orphan Drug Designation that is to be transferred to
the Buyer in respect of the Business, the Buyer shall, with the support of the
Seller, initiate the MA and the Orphan Drug Designation transfer with the
relevant Health Authorities as soon as reasonably practicable after receipt by
the Buyer of the Dossier from the Seller and shall execute and deliver or submit
to Governmental Authorities all necessary documents and take such further steps
as may reasonably be required by the Buyer to ensure the orderly transfer. The
Seller shall cooperate with the Buyer and provide all assistance which the Buyer
reasonably requires to give effect to this paragraph 3 and in order to cause the
Buyer and/or a Buyer Group Company to be appointed as holder of the MA and the
Orphan Drug Designation. The Buyer shall ensure that it fulfills all
requirements under Applicable Laws in order to receive the MA and the Orphan
Drug Designation, to be the holder of MA and the Orphan Drug Designation and to
be able to sell the Product under the MA (including holding any regulatory
permits, in particular a regulatory license to wholesale products, if required)
and Orphan Drug Designation, and will provide evidence in this regard to Health
Authorities, if required. Upon effective transfer of the MA and the Orphan Drug
Designation, the Buyer shall be entitled to market the Product under a trade
mark of the Buyer’s choosing or under the international non-proprietary name.

 

4.Upon Completion of the transfer of the relevant MA’s or on-going procedure and
the Orphan Drug Designation in the name of the Buyer (or as it directs), the
Buyer shall be solely responsible for MAs or on-going procedure or the Orphan
Drug Designation and their maintenance, defence and renewal, as the case may be.

 

5.The Buyer shall use best efforts to complete the transfer of MA and the Orphan
Drug Designation to the Buyer, and the Seller shall cooperate with the Buyer to
complete the transfer of the MA and the Orphan Drug Designation, as soon as
reasonably practicable and in any event within the timelines as set forth per
the Product. The Seller shall not be liable for any damages or costs caused by
any delay to transfer the MA and the Orphan Drug Designation if such delay is
caused by or can reasonably be attributed to the conduct of the Buyer. The
Seller shall hold and maintain the MA and the Orphan Drug Designation for a
period of up to twenty-four (24) months following the Completion Date.
Thereafter, and notwithstanding anything to the contrary contained herein, the
Seller shall be entitled to withdraw the MA the Orphan Drug Designation. If the
transfer of any MA or the Orphan Drug Designation in the name of the Buyer (or
as it directs) is not achieved within such time period, the Buyer may submit a
new application for such a marketing authorisation or Orphan Drug Designation.

 

Project Ceplene APA (Execution Version)

Page 57 of 70

Confidential

 

6.The Buyer shall bear the cost of the transfer of the registration to be paid
by a Seller Group Company to the Health Authorities in connection with the MA
and the Orphan Drug Designation as described herein, including any fees that the
Seller pays on the Buyer’s behalf. The Seller shall invoice such aforementioned
registration fees, cost and expenses to the Buyer. All regulatory costs that are
to be charged to the Buyer in accordance with the terms hereof must be presented
to the Buyer on stand-alone invoices.

 

7.RECALLS

 

7.1In relation to Products containing the Seller’s marks, name or logo released
and/or commercialized before or after Completion, while the Seller was still the
related MA Holder, the Seller may decide to initiate a recall for commercial
reasons and in accordance with best industry practices and the Buyer shall
cooperate in good faith in connection therewith.

 

7.2In case of recall or withdrawal from the market ordered by a Health Authority
after Completion for Products containing the Seller’s marks, name or logo and if
the Seller did not chose to initiate and/or carry out the recall itself, the
Buyer shall be assigned the responsibility to carry out such recall (on behalf
of the Seller) in accordance with best industry practices and the Seller shall
cooperate in all reasonable respects in connection therewith and make available
for inspection all necessary information.

 

7.3Cost Allocation of Recalls

 

(a)To the extent that a recall is effected due to a regulatory change occurring
after the Completion Date, and not due to any flaws in the Products or their
packaging, then the Buyer will bear the full cost of the recall. If a recall is
effected during the first year following the Completion Date due to flaws in the
Products or their packaging and a Claim for breach of the Seller Warranties in
respect of such flaw is not Resolved in favor of the Buyer, the Buyer will bear
the cost of such recall. The Buyer will also bear the full cost of any recall
occurring after the second anniversary of the Completion Date, regardless of the
reason for such recall.

 

(b)If a recall is effected during the first year following Completion, as a
direct result of a flaw in the Products or their packaging that existed prior to
the Completion Date, then the Seller will bear all reasonable costs of the
recall. If a recall is effected during the first two years following the
Completion Date, for any reason that constitutes a breach of the Seller
Warranties, then on a Claim for breach of the Seller Warranties being Resolved
in favor of the Buyer the Seller will bear all reasonable costs of such recall.

 

Project Ceplene APA (Execution Version)

Page 58 of 70

Confidential



 

SCHEDULE 10

 

Earn Out Payments

 

1.Interpretation

 

In this schedule the following definitions apply:

 

“Accounting Standards” shall mean, with respect to a person, then current
generally accepted accounting principles applied by such person, whether U.S.
Generally Accepted Accounting Principles (GAAP) or International Financial
Reporting Standards.

 

“Dispute Notice” has the meaning given in paragraph 2.5;

 

“Earn Out Accounts” means, in respect of each Earn Out Period, the statutory
accounts of each Buyer Group Company who has sold the Product during such Earn
Out Period showing the Earn Out Sales achieved for that Earn Out Period and
prepared in accordance with Paragraph ‎2 of this Schedule and which become final
and binding in accordance with (as appropriate) Paragraph ‎3.4, ‎3.6 or ‎4.7 of
this Schedule 10;

 

“Earn Out Agreement Date” means the date on which the Earn Out Accounts become
final and binding in accordance with (as appropriate) Paragraph ‎3.4, ‎3.6 or
‎4.7 of this Schedule 10;

 

“Earn Out Consideration” means the aggregate of the Earn Out Payments;

 

“Earn Out Payments” means, for each Earn Out Period, $1,500,000;

 

“Earn Out Period” means either the First Earn Out period or the Second Earn Out
Period, as applicable;

 

“Earn Out Sales” means, in relation to the each Earn Out Period the Net Selling
Price as shown by the relevant Earn Out Accounts;

 

“First Earn Out Period” means the period of 12 months starting on the date that
is the third anniversary of the Completion Date;

 

“Gross Selling Price” shall mean the Buyer’s ex factory price (i.e., the gross
amount invoiced by the Buyer), during the applicable Earn Out Period, for sales
of Product (excluding samples and free goods) in the Territory to non-Affiliate
customers (e.g., wholesalers or other buying groups, health insurance carriers,
governmental agencies or other institutions), excluding VAT;

 

“Net Selling Price” shall mean the Gross Selling Price reduced by:

 

(a)statutory and legal discounts and/or price structure, trade and quantity
discounts, rebates, credits and allowances in accordance with industry standards
and Applicable Laws, and Accounting Standards; and

 

(b)credits or allowances actually granted on account of rejections, returns,
reductions granted to wholesalers, buying groups, health insurance, carriers,
governmental agencies, and other institutions; and 

 

Project Ceplene APA (Execution Version)

Page 59 of 70

Confidential



 

(c)Value Added Tax and any other applicable taxes or contributions defined by
local regulation; and

 

“Second Earn Out Period” means the period of 12 months starting on the date that
is the fourth anniversary of the Completion Date.

 

2.Basis of preparation of the Earn Out Accounts

 

The Earn Out Accounts will be drawn up in accordance with the Accounting
Standards.

 

3.Preparation of Earn Out Accounts

 

3.1The Buyer must prepare, or must procure the preparation of, and deliver (in
accordance with the provisions of Clause ‎21 (Notices)) to the Seller draft Earn
Out Accounts as soon as practicable following the end of the Earn Out Period to
which they relate and in any event not later than 2 months after the end of such
period.

 

3.2The Seller will have 20 Business Days (starting on the first Business Day
after delivery of the draft Earn Out Accounts (“Objection Period”)), to agree or
dispute the draft Earn Out Accounts. If the Seller disputes the draft Earn Out
Accounts it must, within the Objection Period, serve on the Buyer a notice to
that effect setting out, in reasonable detail, each area in dispute (“Dispute
Notice”).

 

3.3The Buyer must procure that the Seller is given such assistance and access to
information as may be reasonably requested by the Seller for the purposes of
determining, within the Objection Period, whether the draft Earn Out Accounts
have been properly prepared.

 

3.4If the Seller has not delivered a Dispute Notice to the Buyer during the
Objection Period or the Seller serves written notice on the Buyer that it agrees
with the draft Earn Out Accounts (an “Acceptance Notice”), the draft Earn Out
Accounts will be, in respect of the Earn Out Period in question, final and
binding on the Buyer and the Seller on the expiry of the Objection Period.

 

3.5If the Seller serves a Dispute Notice, the Buyer and the Seller must use
their reasonable endeavours to reach agreement as to the matter or matters in
dispute within 20 Business Days of the date of delivery of the Dispute Notice
(“Resolution Period”).

 

3.6If, before expiry of the Resolution Period, agreement is reached between the
Buyer and the Seller as to all matters in dispute, the Buyer must, within 5
Business Days of such agreement being reached, deliver or procure the delivery
(in either case in accordance with Clause ‎21 (Notices)) to the Seller of
revised Earn Out Accounts incorporating such adjustments as are required by such
agreement. The revised Earn Out Accounts will be final and binding on the Buyer
and the Seller in respect of the Earn Out Period in question from the date of
delivery to the Seller.

 

4.Reference to Expert

 

4.1The Expert is a person appointed in accordance with this Paragraph ‎4 to
resolve a dispute arising under Paragraph ‎3.

 

4.2In respect of any matters included in the Dispute Notice on which no
agreement is reached within the Resolution Period, such matters will be
referred, on the application of either the Buyer or the Seller to the Expert for
determination.

 

Project Ceplene APA (Execution Version)

Page 60 of 70

Confidential



 

4.3The Buyer and the Seller will agree on the appointment of an independent
expert to act as the Expert. If they are unable to agree on an Expert within 5
Business Days of either one of them serving details of a suggested expert on the
other, either the Buyer or the Seller may request the president for the time
being of the Institute of Charted Accountants in England and Wales to appoint an
accountant of repute and with relevant experience as the Expert.

 

4.4The Buyer and the Seller must co-operate with each other and will take all
reasonable action as is necessary to ensure that the terms of appointment of the
Expert will enable the Expert to act in accordance with and give effect to the
provisions of this paragraph 3.

 

4.5The Buyer and the Seller are each entitled to make one written submission to
the Expert and to reply once in writing to the other party’s submission and must
provide (or procure that others provide) the Expert with such assistance and
documents as the Expert reasonably requires for the purpose of reaching a
decision.

 

4.6The Expert will prepare a written decision and give notice (including a copy)
of the decision to the Buyer and the Seller within a maximum of 4 months of the
matter being referred to him (or such other period as the Buyer and the Seller
may agree in writing with the Expert).

 

4.7Within 5 Business Days of the Expert’s decision, the Buyer must deliver or
procure the delivery (in either case in accordance with Clause ‎21 (Notices)) to
the Seller of revised Earn Out Accounts incorporating such adjustments as have
been determined by the Expert. The revised Earn Out Accounts will be final and
binding on the Buyer and the Seller from the date of delivery to the Seller.

 

4.8If the Expert is unable for whatever reason to act, or does not deliver the
decision within the time required by Paragraph 3.7 then a replacement expert
will be appointed in accordance with the provisions of Paragraph 3.5.

 

4.9The Expert will act as an expert and not as an arbitrator. The Expert’s
written decision on the matters referred to him will be final and binding in the
absence of manifest error (in which case the Expert’s written decision will be
returned to the Expert for correction) or fraud.

 

4.10The Buyer and the Seller will bear their own costs in relation to the
Expert. The Expert’s fees and any costs properly incurred by him in arriving at
his determination (including any fees and costs of any advisers appointed by the
Expert) will be borne equally by the Buyer on the one hand, and the Seller on
the other, or in such other proportions as the Expert directs.

 

5.Satisfaction of the Earn Out Payments

 

The Buyer must pay to Meda AB the Earn Out Payment within 5 Business Days of the
relevant Earn Out Agreement Date if:

 

(a)during the First Earn Out Period, Earn Out Sales are equal to or are greater
than $12,000,000; and

 

(b)during the Second Earn Out Period, Earn Out Sales are equal to or are greater
than $15,000,000

 

in cash in accordance with the provisions of Clause ‎3.3.2.

 

Project Ceplene APA (Execution Version)

Page 61 of 70

Confidential

 

6.Buyer’s obligations during the Earn Out periods

 

6.1The Buyer undertakes to and covenants with the Seller that from the
Completion Date until the expiry of the Second Earn Out Period, unless otherwise
agreed in writing between the Buyer and the Seller:

 

(a)the Buyer shall use its commercially reasonable efforts:

 

(i)to promote and sell the Product in the Territory; and

 

(ii)to continue to operate the Business; and

 

(b)the Buyer will not enter into any transaction in respect of the Product which
is not on a commercial basis and on arm’s length terms.

 

6.2The Buyer shall also use its commercially reasonable efforts to ensure that
from the Completion Date until the expiry of the Second Earn Out Period, it:

 

(i)will be solvent (in that both the fair value of its respective assets will
not be less than the sum of its respective debts and that the present fair
saleable value of its respective assets will not be less than the amount
required to pay its respective probable liabilities on its debts as they become
absolute and matured);

 

(ii)will have adequate capital and liquidity with which to engage in its
respective businesses; and

 

(iii)will not have incurred and does not plan to incur debts beyond its ability
to pay as they become absolute and matured.

 

Project Ceplene APA (Execution Version)

Page 62 of 70

Confidential



 

SCHEDULE 11

 

Agreed Announcement

 

Immune Pharmaceuticals Regains Worldwide Rights for Ceplene®

 

Cytovia to initiate commercialization activities in Europe and Latin America

 

NEW YORK, June 14, 2017 /PRNewswire/ — Immune Pharmaceuticals Inc. (NASDAQ:
IMNP) announced today that it repurchased from Meda, a Mylan NV company, assets
relating to Ceplene®, including the right to commercialize Ceplene in Europe and
to register and commercialize Ceplene in certain other countries. Immune sold
certain Ceplene-related assets in 2012 to Meda AB, now part of Mylan. As a
result of the recent acquisition, Immune will have the potential to register and
commercialize Ceplene worldwide. Immune Pharmaceuticals Inc. intends, through
its Immuno-Oncology subsidary, Cytovia Inc. to accelerate commercialization
efforts for Ceplene in Europe, Asia and Latin America. In addition, Cytovia Inc.
intends to pursue continued development of Ceplene towards regulatory approval
in the United States.

 

“We are excited to gain back Ceplene’s European and Asian rights from Mylan and
to transition Cytovia Inc., to a revenue-generating phase. This is an additional
step following our announcement of a binding Letter of Intent with Pint Pharma
to invest in Cytovia and to commercialize Ceplene in Latin America,” said Dr.
Daniel Teper, CEO Cytovia Inc. “Proactive maintenance treatment for AML has been
recognized as highly essential for relapse prevention, and we are pleased for
the opportunity for Cytovia to potentially become a leader in the AML remission
maintenance space.”

 

The assets acquired from Mylan include rights to marketing authorizations,
trademarks, patents, and other intellectual property related to Ceplene and its
use. Under the terms of the acquisition agreement, Immune Pharmaceuticals has
agreed to pay Mylan a fixed price, which is payable in installments, as well as
additional amounts contingent on the achievement of certain milestones.

 

The market for AML therapeutics is steadily growing due to an aging population
and medical need that has been unmet due to the complexity of AML.
Unfortunately, most patients with AML who are able to achieve complete remission
will eventually relapse, and survival following such a relapse is poor: 33% in
younger patients but only 15-20% in patients over 60 years of age. In the
therapeutic management of patients with AML, remission maintenance therapy is
important for the prevention of a relapse and the prolongation of disease-free
survival.

 

Project Ceplene APA (Execution Version)

Page 63 of 70

Confidential



 

About Ceplene® 

 

Ceplene® (histamine dihydrochloride) is administered in conjunction with low
dose interleukin-2 (IL-2), for maintenance of first remission in patients with
Acute Myeloid Leukemia (AML). It has been shown in clinical studies to prevent
leukemic relapses in AML patients in first remission and prolong leukemia-free
survival while maintaining good quality of life during treatment.  Ceplene acts
by enhancing the immunostimulatory effect of IL-2 and countering ROS-induced
dysfunction and apoptosis of T and NK cells, thereby inducing immune-mediated
killing of leukemic cells, providing a strong pharmacological rationale for this
combination therapy. A recent Phase IV study presented at the meeting of the
American Association for Cancer Research in 2016 confirmed the safety and
efficacy of Ceplene demonstrated in the international study that supported
European approval.

 

About Acute Myeloid Leukemia (AML) 

 

AML patients receive intensive induction treatment with chemotherapeutic drugs
at diagnosis, and typically become free of detectable leukemia, achieving
"complete remission." However, within 1-2 years the majority (75-80%) of adult
patients will experience a relapse of leukemia, of which survival prognosis is
33% in younger patients but only 15-20% in patients over 60 years of age.
According to the American Cancer Society, there will be approximately 21380 new
cases of AML and 10590 deaths from AML in the US in 2017, The prognosis
following first remission is poor and there are no other effective remission
therapies currently available, AML represents an orphan indication with
particularly high unmet need.

 

About Immune Pharmaceuticals Inc. 

 

Immune Pharmaceuticals Inc. (NASDAQ: IMNP) applies a personalized approach to
treating and developing novel, highly targeted antibody therapeutics to improve
the lives of patients with inflammatory diseases and cancer. Immune's lead
product candidate, bertilimumab, is in Phase II clinical development for
moderate-to-severe ulcerative colitis as well as for bullous pemphigoid, an
orphan autoimmune dermatological condition. Other indications being considered
for development include atopic dermatitis, Crohn's disease, severe asthma and
Non-Alcoholic Steato-Hepatitis (NASH), an inflammatory liver disease. Immune
recently expanded its portfolio in immuno-dermatology with topical
nano-formulated cyclosporine-A for the treatment of psoriasis and atopic
dermatitis. Cytovia Inc, Immune's oncology subsidiary, is developing Ceplene®
which is in late stage clinical development for maintenance remission in Acute
Myeloid Leukemia (AML) in combination with IL-2. Additional oncology pipeline
includes Azixa® and crolibulin, Phase II clinical stage vascular disrupting
agents, and novel technology platforms; bispecific antibodies and NanomAbs™.
Maxim Pharmaceuticals Inc., Immune's pain and neurology subsidiary is developing
AmiKet™ and AmiKet™ Nano™ for the treatment of neuropathic pain. For more
information, visit Immune's website at www.immunepharma.com, the content of
which is not a part of this press release.

 

Project Ceplene APA (Execution Version)

Page 64 of 70

Confidential



 

Forward-Looking Statements  

 

This news release and any oral statements made with respect to the information
contained in this news release contain forward-looking statements within the
meaning of the Private Securities Litigation Reform Act of 1995. You are urged
to consider statements that include the words "may," "will," "would," "could,"
"should," "believes," "estimates," "projects," "potential," "expects," "plans,"
"anticipates," "intends," "continues," "forecast," "designed," "goal" or the
negative of those words or other comparable words to be uncertain and
forward-looking. Such forward-looking statements include statements that express
plans, anticipation, intent, contingency, goals, targets, future development and
are otherwise not statements of historical fact. These statements are based on
our current expectations and are subject to risks and uncertainties that could
cause actual results or developments to be materially different from historical
results or from any future results expressed or implied by such forward-looking
statements. Factors that may cause actual results or developments to differ
materially include, but not limited to: the risks associated with the adequacy
of our existing cash resources and our ability to continue as a going concern;
the risks associated with our ability to continue to meet our obligations under
our existing debt agreements; the risk that clinical trials for bertilimumab,
Ceplene, Azixa, AmiKet, AmiKet Nano, LidoPain or NanoCyclo will not be
successful; the risk that bertilimumab, AmiKet or compounds arising from our
NanomAbs program will not receive regulatory approval or achieve significant
commercial success; the risk that we will not be able to find a partner to help
conduct the Phase III trials for AmiKet on attractive terms, on a timely basis
or at all; the risk that our other product candidates that appeared promising in
early research and clinical trials do not demonstrate safety and/or efficacy in
larger-scale or later-stage clinical trials; the risk that we will not obtain
approval to market any of our product candidates; the risks associated with
dependence upon key personnel; the risks associated with reliance on
collaborative partners and others for further clinical trials, development,
manufacturing and commercialization of our product candidates; the cost, delays
and uncertainties associated with our scientific research, product development,
clinical trials and regulatory approval process; our history of operating losses
since our inception; the highly competitive nature of our business; risks
associated with litigation; and risks associated with our ability to protect our
intellectual property; risks associated with the contemplated transaction with
NPT. These factors and other material risks are more fully discussed in our
periodic reports, including our reports on Forms 8-K, 10-Q and 10-K and other
filings with the U.S. Securities and Exchange Commission. You are urged to
carefully review and consider the disclosures found in our filings, which are
available at www.sec.gov or at www.immunepharma.com. You are cautioned not to
place undue reliance on any forward-looking statements, any of which could turn
out to be wrong due to inaccurate assumptions, unknown risks or uncertainties or
other risk factors. We expressly disclaim any obligation to publicly update any
forward-looking statements contained herein, whether as a result of new
information, future events or otherwise, except as required by law.

 

SOURCE Immune Pharmaceuticals Inc.

 

For further information: Anna Baran-Djokovic, Anna.baran@immunepharma.com;
Audrey Rebibo, Audrey.rebibo@immunepharma.com, 646-481-5058

 

Project Ceplene APA (Execution Version)

Page 65 of 70

Confidential

  

SCHEDULE 12

 

IP Assignments

 

Project Ceplene APA (Execution Version)

Page 66 of 70

Confidential

  

SCHEDULE 13

 

Form of Assignment Notice

 

[To Contract counterparty]

          [Completion Date]

 

Dear Sir/Madam,

 

Re: Assignment of Contract Following Sale of Ceplene

 

Reference is made to that certain Agreement between Meda Pharma SARL (“Meda”)
and [counterparty] dated [______], concerning [______________] (the
“Agreement”).

 

As you may be aware, Meda has entered into an Agreement, effective June 14,
2017, for the sale to Immune Pharmaceuticals, Inc., of all rights, title and
interest in and to the drug, “Ceplene”. This letter constitutes notice to
[counterparty], given in light of such sale, of the assignment by Meda to Immune
Pharmaceuticals, Inc of all Meda’s rights and obligations under the Agreement,
in accordance with the provisions of Section [assignment section] thereof.

 

The addresses and contact information of Immune Pharmaceuticals, Inc. are as
follows:

 

Immune Pharmaceuticals, Inc.

12 East 49th Street, 11th Floor

New York, NY 10017

Attn: Daniel Teper, CEO

Tel: +1 (347) 762-6353

Fax: +1 (347) 772-3131

Email: daniel.teper@immunepharma.com

 

  Sincerely,      

Meda Pharma SARL 

 

Project Ceplene APA (Execution Version)

Page 67 of 70

Confidential

  

SCHEDULE 14

 

Transitional Services Agreement

 

Project Ceplene APA (Execution Version)

Page 68 of 70

Confidential

  

SCHEDULE 15

 

Termination Deed

 

Project Ceplene APA (Execution Version)

Page 69 of 70

Confidential

  

SCHEDULE 16

 

Completion Date Inventory Estimate

 

Project Ceplene APA (Execution Version)

Page 70 of 70

 